- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 REGISTRATION WITH CVM SHOULD NOT BE CONSTRUED AS AN EVALUATION OF THE COMPANY. COMPANY MANAGEMENT IS RESPONSIBLE FOR THE INFORMATION PROVIDED. 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1  ADDRESS Av. das Nações Unidas, 8501  19 ° floor 2 - DISTRICT Pinheiros 3 - ZIP CODE 05425-070 4  CITY Săo Paulo 5 - STATE SP 6 - AREA CODE 7 - TELEPHONE 3025-9297 8 - TELEPHONE 3025-9158 9 - TELEPHONE 3025-9191 10 - TELEX 11 - AREA CODE 12 - FAX 3025-9438 13  FAX 3025-9217 14 - FAX - 15 - E-MAIL 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Alceu Duilio Calciolari 2  ADDRESS Av. das Nações Unidas, 8501  19 ° floor 3 - DISTRICT Pinheiros 4 - ZIP CODE 05425-070 5  CITY Săo Paulo 6 - STATE SP 7 - AREA CODE 8 - TELEPHONE 3025-9297 9 - TELEPHONE 3025-9158 10 - TELEPHONE 3025-9191 11 - TELEX 12 - AREA CODE 13  FAX 3025-9438 14  FAX 3025-9191 15 - FAX - 16 - E-MAIL ri@gafisa.com.br 01.04 - REFERENCE / AUDITOR CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - END 3 - QUARTER 4 - BEGINNING 5  END 6 - QUARTER 7 - BEGINNING 8 - END 1/1/2010 12/31/2010 3 7/1/2010 9/30/2010 2 4/1/2010 6/30/2010 09 - INDEPENDENT ACCOUNTANT Ernst & Young Terco Auditores Indep. Sociedade Simples 10 - CVM CODE 00471-5 11 - PARTNER IN CHARGE Daniel Gomes Maranhão Junior 12 - PARTNERS CPF (INDIVIDUAL TAXPAYERS REGISTER) 070.962.868-45 Page 1 01.05 - CAPITAL STOCK Number of Shares (in thousands) 1 - CURRENT QUARTER 9/30/2010 2 - PREVIOUS QUARTER 6/30/2010 3 - SAME QUARTER, PREVIOUS YEAR 9/30/2009 Paid-in Capital 1 - Common 2 - Preferred 0 0 0 3 - Total Treasury share 4  Common 5  Preferred 0 0 0 6  Total 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP National Private 4 - ACTIVITY CODE 1110  Civil Construction, Constr. Mat. and Decoration 5 - MAIN ACTIVITY Real Estate Development 6 - CONSOLIDATION TYPE Full 7 - TYPE OF REPORT OF INDEPENDENT AUDITORS Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1  ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL 4  TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE Page 2 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1  ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (In thousands of Reais) 4 - AMOUNT OF CHANGE (In thousands of Reais) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (thousands) 8 -SHARE PRICE WHEN ISSUED (In Reais) 01 08/04/2010 Private subscription in cash 02 09/03/2010 Private subscription in cash 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 11/16/2010 2  SIGNATURE Page 3 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1  CODE 2  DESCRIPTION 3  9/30/2010 4  6/30/2010 1 Total Assets Current Assets Cash and cash equivalents Cash and banks Financial Investments Credits Trade accounts receivable Receivables from clients of developments Receivables from clients of construction and services rendered Other Receivables Sundry Credits 0 0 Inventory Properties for sale Other Deferred selling expenses Other receivables Prepaid expenses Non Current Assets Long Term Receivables Sundry Credits Receivables from clients of developments Properties for sale Credits with Related Parties 0 0 Associated companies 0 0 Subsidiaries 0 0 Other Related Parties 0 0 Other Deferred taxes Other receivables Permanent Assets Investments Interest in associated and similar companies 0 0 Interest in associated and similar companies - Goodwill 0 0 Interest in Subsidiaries Interest in Subsidiaries - goodwill 0 0 Other Investments Property and equipment Intangible assets Goodwill on acquisition of subsidiaries Other intangible Deferred charges 0 0 Page 4 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3  9/30/2010 4  6/30/2010 2 Total Liabilities and Shareholders Equity Current Liabilities Loans and Financing Debentures Suppliers Taxes, charges and contributions Dividends Payable Provisions Provision for contingencies Accounts payable to related parties 0 0 Other Obligations for purchase of real estate and advances from customers Payroll, profit sharing and related charges Other liabilities Non Current Liabilities Long Term Liabilities Loans and Financing Debentures Provisions Provisions for contingencies Accounts payable to related parties 0 0 Advance for future capital increase 0 0 Others Obligations for purchase of real estate and advances from customers Deferred income tax and social contribution Negative goodwill on acquisition of subsidiaries Other liabilities Deferred income 0 0 Shareholders' equity Paid-in capital stock Capital Stock Treasury shares Capital Reserves Revaluation reserves 0 0 Own assets 0 0 Subsidiaries/ Associated and similar Companies 0 0 Revenue reserves Legal Statutory For Contingencies 0 0 Unrealized profits 0 0 Page 5 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3  9/30/2010 4  6/30/2010 Retained earnings Special reserve for undistributed dividends 0 0 Other revenue reserves 0 0 Adjustments to Assets Valuation 0 0 Securities Adjustments 0 0 Cumulative Translation Adjustments 0 0 Business Combination Adjustments 0 0 Retained earnings/accumulated losses Advances for future capital increase 0 0 Page 6 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Gross Sales and/or Services Real estate development and sales Construction services rendered revenue Barter transactions revenue Gross Sales Deductions Taxes on sales and services Brokerage fee on sales Net Sales and/or Services Cost of Sales and/or Services Cost of Real estate development Barter transactions cost Gross Profit Operating Expenses/Income Selling Expenses General and Administrative Profit sharing Stock option plan expenses Other Administrative Expenses Financial Financial income Financial Expenses Other operating income 0 0 Gain on partial sale of Fit Residential  negative goodwill amortiz. 0 0 Other operating income 0 0 0 0 Other operating expenses Depreciation and Amortization Page 7 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Other Operating expenses Equity in results of investees Total operating profit Total non-operating (income) expenses, net 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Profit before taxes/profit sharing Provision for income tax and social contribution 0 0 0 0 Deferred Income Tax Statutory Profit Sharing/Contributions 0 0 0 0 Profit Sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest attributed to shareholders equity 0 0 0 0 Net income for the Period NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) EARNINGS PER SHARE ( Reais ) LOSS PER SHARE ( Reais ) Page 8 04.01 - STATEMENT OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian Reais) 1  CODE 2  DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Net cash from operating activities Cash generated in the operations Net Income for the year Equity in the results of investees Stock options expenses Gain on sale of investments 0 0 Unrealized interest and finance charges, net Deferred taxes Depreciation and amortization Amortization of negative goodwill Provision for contingencies Warranty provision Profit sharing provision Fixed asset disposal, net 0 0 0 Variation in Assets and Liabilities Trade accounts receivable Properties for sale Other Receivables Deferred selling expenses Prepaid expenses Obligations for purchase of real estate and adv. from customers Taxes, charges and contributions Suppliers Payroll, and related charges Other accounts payable Others 0 0 0 0 Page 9 1 - CODE 2  DESCRIPTION 3 - 7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 - 7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Net cash from investments activities Purchase of property and equipment and deferred charges Capital contribution in subsidiary companies Restricted cash in guarantee to loans Net cash from financing activities Capital increase Loans and financing obtained Repayment of loans and financing Assignment of credits receivable, net 0 0 0 0 Dividends paid 0 0 0 0 Public offering expenses and deferred taxes 0 0 0 CCI  Assignment of credits receivable 0 0 0 Capital reserve 0 0 Net increase (decrease) of Cash and Cash Equivalents Cash at the beginning of the period Cash at the end of the period Page 10 05.01 - STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 07/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9  TOTAL SHAREHOLDERS EQUITY Opening balance 0 0 Prior-years adjustments 0 0 0 0 0 0 0 Adjusted balance 0 0 Net Income/Loss for the period 0 0 0 0 0 Allocations 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on own capital 0 0 0 0 0 0 0 Other Allocations 0 0 0 0 0 0 0 Realization of revenue reserves 0 0 0 0 0 0 0 Adjustments to assets valuation 0 0 0 0 0 0 0 Securities adjustments 0 0 0 0 0 0 0 Cumulative Translation adjustments 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/decrease in capital stock 0 0 0 0 0 Exercise of stock options 0 0 0 0 0 Increase in capital reserves 0 0 0 0 Stock options program 0 0 0 0 0 Stock options program Tenda 0 0 0 0 0 Stock options program realization 0 0 0 0 0 Treasury Shares 0 0 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 Closing balance 0 0 Page 11 05.02 - STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY Opening balance 0 0 0 Prior-years adjustments 0 0 0 0 0 0 0 Adjusted balance 0 0 0 Net Income/Loss for the period 0 0 0 0 0 Allocations 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on own capital 0 0 0 0 0 0 0 Other Allocations 0 0 0 0 0 0 0 Realization of revenue reserves 0 0 0 0 0 0 0 Adjustments to assets valuation 0 0 0 0 0 0 0 Securities adjustments 0 0 0 0 0 0 0 Cumulative Translation adjustments 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/decrease in capital stock 0 0 0 0 0 Public offering 0 0 0 0 0 Exercise of stock options 0 0 0 0 0 Shertis shares subscription 0 0 0 0 0 Increase in capital reserves 0 0 0 0 Public offering expenses 0 0 0 0 0 Stock options program 0 0 0 0 0 Shertis shares subscription 0 0 0 0 0 Stock options program Tenda 0 0 0 0 0 Stock options program realization 0 0 0 0 0 Treasury Shares 0 0 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 Page 12 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY Closing balance 0 0 Page 13 08.01  CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - CODE 2  DESCRIPTION 3  9/30/2010 4  6/30/2010 1 Total Assets Current Assets Cash and cash equivalents Cash and banks Financial Investments Restricted credits Credits Trade accounts receivable Receivables from clients of developments Receivables from clients of construction and services rendered Other Receivables Sundry Credits 0 0 Inventory Properties for sale Other Deferred selling expenses Other receivables Prepaid expenses Non Current Assets Long Term Assets Sundry Credits Receivables from clients of developments Properties for sale Credits with Related Parties 0 0 Associated companies 0 0 Subsidiaries 0 0 Other Related Parties 0 0 Other Deferred taxes Other receivables Permanent Assets Investments 0 0 Interest in associated and similar companies 0 0 Interest in Subsidiaries 0 0 Other investments 0 0 Property and equipment Intangible assets Goodwill on acquisition of subsidiaries Other intangibles Deferred charges 0 0 Page 14 08.02  CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3  9/30/2010 4  6/30/2010 2 Total Liabilities and Shareholders equity Current Liabilities Loans and Financing Debentures Suppliers Taxes, charges and contributions Dividends Payable Provisions Provision for contingencies Accounts payable to related parties 0 0 Other Obligations for purchase of real estate and advances from customers Payroll, profit sharing and related charges Other liabilities Deferred taxes 0 0 Non Current Liabilities Long Term Liabilities Loans and Financing Debentures Provisions Provisions for contingencies Accounts payable to related parties 0 0 Advance for future capital increase 0 0 Others Obligations for purchase of real estate and advances from customers Deferred taxes Other liabilities Negative goodwill on acquisition of subsidiaries Deferred income 0 0 Minority Interests Shareholders' equity Paid-in capital stock Capital Stock Treasury shares Capital Reserves Revaluation reserves 0 0 Own assets 0 0 Subsidiaries/ Associated and similar Companies 0 0 Revenue reserves Legal Statutory Page 15 1 - CODE 2 - DESCRIPTION 3  9/30/2010 4  6/30/2010 For Contingencies 0 0 Unrealized profits 0 0 Retained earnings Special reserve for undistributed dividends 0 0 Other revenue reserves 0 0 Adjustments to Assets Valuation 0 0 Securities Adjustments 0 0 Cumulative Translation Adjustments 0 0 Business Combination Adjustments 0 0 Retained earnings/accumulated losses Advances for future capital increase 0 0 Page 16 09.01  CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Gross Sales and/or Services Real estate development and sales Construction services rendered revenue Barter transactions revenue Gross Sales Deductions Taxes on sales and services Brokerage fee on sales Net Sales and/or Services Cost of Sales and/or Services Cost of Real estate development Barter transactions cost Gross Profit Operating Expenses/Income Selling Expenses General and Administrative Profit sharing Stock option plan expenses Other Administrative Expenses Financial Financial income Financial Expenses Other operating income 0 0 Gain on partial sale of Fit Residential  negative goodwill amortize 0 0 Other operating expenses Depreciation and Amortization Negative goodwill amortization Page 17 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Other Operating expenses Equity in results of investees 0 0 0 0 Total operating profit Total non-operating (income) expenses, net 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Profit before taxes/profit sharing Provision for income tax and social contribution Deferred Income Tax Statutory Profit Sharing/Contributions 0 0 0 0 Profit Sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest attributed to shareholders equity 0 0 0 0 Minority interest Net income for the Period NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (inthousands) EARNINGS PER SHARE ( Reais ) LOSS PER SHARE ( Reais ) Page 18 10.01  CONSOLIDATED STATEMENT OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2  DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Net cash from operating activities Cash generated in the operations Net Income for the period Stock options expenses Gain on sale of investments 0 0 Unrealized interest and finance charges, net Deferred taxes Depreciation and amortization Amortization of negative goodwill Disposal of fixed asset 0 Provision for contingencies Warranty provision Profit sharing provision Allowance for doubtful accounts 0 0 0 Minority interest Variation in Assets and Liabilities Trade accounts receivable Properties for sale Other Receivables Deferred selling expenses Prepaid expenses 0 0 Suppliers Obligations for purchase of real estate and adv. from customers Taxes, charges and contributions Payroll, profit sharing and related charges Other accounts payable Page 19 1 - CODE 2  DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 Others 0 0 0 0 Net cash from investments activities Purchase of property and equipment and intangible assets Restricted cash in guarantee to loans Net cash from financing activities Capital increase Loans and financing obtained Repayment of loans and financing Assignment of credits receivable, net Proceeds from subscription of redeemable equity interest in securitization fund CCI  assignment of credits receivable 0 0 0 Public offering expenses and deferred taxes 0 0 0 Capital reserve 0 0 Foreign Exchange Variation on Cash and Cash Equivalents 0 0 0 0 Net increase (decrease) of Cash and Cash Equivalents Cash at the beginning of the period Cash at the end of the period Page 20 11.01  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 07/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY Opening balance 0 0 Prior-years adjustments 0 0 0 0 0 0 0 Adjusted balance 0 0 Net Income/Loss for the period 0 0 0 0 0 Allocations 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on own capital 0 0 0 0 0 0 0 Other Allocations 0 0 0 0 0 0 0 Realization of revenue reserves 0 0 0 0 0 0 0 Adjustments to assets valuation 0 0 0 0 0 0 0 Securities adjustments 0 0 0 0 0 0 0 Cumulative Translation adjustments 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/decrease in capital stock 0 0 0 0 0 Exercise of stock options 0 0 0 0 0 Increase in capital reserves 0 0 0 0 Stock options program 0 0 0 0 0 Stock options program Tenda 0 0 0 0 0 Stock options program - realization 0 0 0 0 0 Treasury Shares 0 0 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 Closing balance 0 0 Page 21 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY Opening balance 0 0 0 Prior-years adjustments 0 0 0 0 0 0 0 Adjusted balance 0 0 0 Net Income/Loss for the period 0 0 0 0 0 Allocations 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on own capital 0 0 0 0 0 0 0 Other Allocations 0 0 0 0 0 0 0 Realization of revenue reserves 0 0 0 0 0 0 0 Adjustments to assets valuation 0 0 0 0 0 0 0 Securities adjustments 0 0 0 0 0 0 0 Cumulative Translation adjustments 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/decrease in capital stock 0 0 0 0 0 Public offering 0 0 0 0 0 Exercise of stock options 0 0 0 0 0 Shertis shares subscription 0 0 0 0 0 Increase in capital reserves 0 0 0 0 Public offering expenses 0 0 0 0 0 Stock options program 0 0 0 0 0 Shertis shares subscription 0 0 0 0 0 Stock options program  Tenda 0 0 0 0 0 Stock options program - realization 0 0 0 0 0 Treasury Shares 0 0 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Page 22 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY Others 0 0 0 0 0 0 0 Closing balance 0 0 Page 23 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 09/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 06.01  NOTES TO THE QUARTERLY INFORMATION Notes to quarterly information (parent company and consolidated) as of September 30, 2010 (Amounts in thousands of Brazilian Reais, unless otherwise stated) 1. Operations Gafisa S.A. and its subsidiaries (collectively, the Company) started its commercial operations in 1997 with the objectives of: (a) promoting and managing all forms of real estate ventures on its own behalf or for third parties; (b) purchasing, selling and negotiating real estate properties in general, including provision of financing to real estate clients; (c) carrying out civil construction and civil engineering services; (d) developing and implementing marketing strategies related to its own or third party real estate ventures; and (e) investing in other Brazilian or foreign companies which have similar objectives as the Company's. The Company forms jointly-controlled ventures (Special Purpose Entities - SPEs) and participates in consortia and condominiums with third parties as a means of meeting its objectives. The controlled entities share the structure and corporate, managerial and operating costs with the Company. On June 29, 2009, Gafisa S.A. and Construtora Tenda S.A. entered into a Private Instrument for Assignment and Transfer of Quotas and Other Covenants, in which Gafisa assigns and transfers to Tenda 41,341,895 quotas of Cotia1 Empreendimento Imobiliário for the net book value of R$ 41,342 (Note 7). On December 30, 2009, the shareholders of Gafisa and Tenda approved the merger by Gafisa of total shares outstanding issued by Tenda. Because of the merger, Tenda became a wholly-owned subsidiary of Gafisa, and its shareholders received shares of Gafisa in exchange for their shares of Tenda at the ratio of 0.205 shares of Gafisa to one share of Tenda, as negotiated between Gafisa and the Independent Committee of Tenda, both parties having been advised by independent expert companies. In view of the exchange ratio, 32,889,563 common shares were issued for the total issue price of R$ 448,844 (Note 8). On February 22, 2010, the split of our common shares was approved in the ratio of one existing share to two newly-issued shares, thus increasing the number of shares from 167,077,137 to 334,154,274. In March 2010, the Company completed an initial public offering of common shares, resulting in a capital increase of R$ 1,063,750 with the issue of 85,100,000 shares, comprising 46,634,420 shares in Brazil and 38,465,680 ADSs. In May 2010, the Company approved the merger of the total amount of shares issued by Shertis Empreendimentos e Participações S.A., which main asset comprises 20% of the capital stock of Alphaville Urbanismo S.A. (AUSA). The Merger of Shares has the purpose of making viable the implementation of the Page 24 Second Phase of the schedule for investment planned in the Investment Agreement and other Covenants, signed between the Company and Alphaville Participações S.A. (Alphapar) on October 2, 2006, thus increasing the interest of Gafisa in the capital stock of AUSA to 80%. As a result of the Merger of Shares, Shertis was converted into a wholly-owned subsidiary of Gafisa, with the issue of 9,797,792 new common shares to Alphapar, former shareholder of Shertis, thus resulting in an increase in capital amounting to R$ 20,283 (Note 15). 2. Presentation of the Quarterly Information The quarterly information was approved by the Board of Directors in their meeting held on November 9, 2010. The quarterly information (ITR) was prepared and is being presented in accordance with the accounting practices adopted in Brazil, which take into consideration the provisions contained in the Brazilian Corporate Law  Law No. 6,404/76, amended by Laws Nos. 11,638/07 and 11,941/09, the rules set out by the Brazilian Securities Commission (CVM), the Pronouncement, Guidance and Interpretation issued by the Accounting Pronouncements Committee (CPC), approved by the proper authorities, effective through December 31, 2009. Over 2009 the Accounting Pronouncements Committee (CPC) issued several pronouncements which implementation was required for 2010. On November 10, 2009, the CVM issued Resolution No. 603, amended by Resolution No. 626, which provides for the presentation of Quarterly Information Forms (ITR) for 2010 and the early adoption of the accounting standards that shall be effective from 2010. These Resolutions permitted public companies to present their Quarterly Information during 2010 according to the accounting standards effective until December 31, 2009. As mentioned above, the Company prepared its Quarterly Information in accordance with the accounting practices effective on December 31, 2009, therefore, at the time it prepares the financial statements for the year ending December 31, 2010, it will present again the Quarterly Information for 2010. The Company is in the phase of analyzing the estimates for the potential effects produced by the changes introduced by the new pronouncements on its financial statements and decided not to include any change in the Quarterly Information at September 30 and June 30, 2010, in view of the complexity of and difficulty in measuring and quantifying the effects produced by the changes in the accounting practices applicable to its business. The Company is also discussing this matter with the other companies of the segment aiming at improving its understanding about its applicability in the segment and the Brazilian scenario, and arrived at the understanding that at present it is not possible to determine the effects of such changes on the shareholders equity and results for the quarter and nine-month period ended September 30, 2010. Page 25 The main effects expected from the adoption of these new pronouncements are as follows: · Revenue from sale of real estate and Costs of real estate: recognize in income statement when the title, risks and benefits are transferred to the real estate buyer (usually after the completion of the construction and upon the delivery of the real estate keys), and recognize the cost in income statement proportionally to the units sold taking into consideration the same criterion on recognition of revenue from sale of real estate. · Business combinations: sets out the accounting treatment for business combinations regarding the recognition and measurement of acquired assets and assumed liabilities, goodwill based on future economic benefits, and minimum information to be disclosed by the Company in these transactions. · Construction contracts: sets out the accounting treatment for revenue and costs associated with construction contracts. · Investments in associates: sets out how to record investments in associates in the individual and consolidated financial statements of the investor and subsidiaries in the financial statements of the parent company. · Interests in joint venture: sets out how to record interest in joint ventures and how to disclose assets, liabilities, income and expenses of these ventures in the financial statements of investors. · Definition of principles for recognition, measurement and disclosure of financial instruments and requirements for disclosing information on financial instruments. · Investment property: sets out the accounting treatment for investment property and respective reporting requirements. · Non-current assets held for sale and operations: sets out the accounting for non-current assets held for sale (on sale) and the presentation and disclosure of discontinued operations. 3. Significant accounting practices adopted in the preparation of the quarterly information a) Accounting estimates The preparation of the quarterly information in accordance with the accounting practices adopted in Brazil requires the Companys management to make judgments to determine and record accounting estimates. Assets and liabilities affected by estimates and assumptions include the residual value of property and equipment, provision for impairment, allowance for doubtful accounts, deferred tax assets, provision for contingencies and measurement of financial instruments. The settlement of transactions involving these estimates may result in amounts different from those estimated in view of the inaccuracies inherent in the process for determining them. The Company review estimates and assumptions at least annually. Page 26 b) Recognition of results (i) Real estate development and sales Revenues, as well as costs and expenses directly related to real estate development units sold and not yet finished, are recognized over the course of the construction period and the following procedures are adopted: (a) For completed units, the result is recognized when the sale is made, with the transfer of significant risks and rights, regardless of the receipt of the contractual amount, provided that the following conditions are met: (a) the result is determinable, that is, the collectibility of the sale price is reasonably assured or the amount that will not be collected can be estimated, and (b) the earnings process is virtually complete, that is, the Company is not obliged to perform significant activities after the sale to earn the profit. The collectibility of the sales price is demonstrated by the client's commitment to pay, which in turn is supported by initial and continuing investment. (b) In the sales of unfinished units, the following procedures and rules were observed: § The incurred cost (including the costs related to land, and other expenditures directly related to increase inventories) corresponding to the units sold is fully appropriated to the result. § The percentage of incurred cost (including costs related to land) is measured in relation to total estimated cost, and this percentage is applied on the revenues from units sold, determined in accordance with the terms established in the sales contracts, thus determining the amount of revenues and selling expenses to be recognized in direct proportion to cost. § Any amount of revenues recognized that exceeds the amount received from clients is recorded as current or non-current assets. Any amount received in connection with the sale of units that exceeds the amount of revenues recognized is recorded as "Obligations for purchase of land and advances from clients". § Interest and inflation-indexation charges on accounts receivable as from the time the client takes possession of the property, as well as the adjustment to present value of accounts receivable, are appropriated to the result from the development and sale of real estate using the accrual basis of accounting  pro rata basis. § The financial charges on accounts payable for acquisition of land and those directly associated with the financing of construction are recorded in inventories of properties for sale, and appropriated to the incurred cost of finished units, following the same criteria for appropriation of real estate development cost of units under construction sold. The taxes on the difference between the revenues from real estate development and the accumulated revenues subject to tax are calculated and recognized when the difference in revenues is recognized. The other advertising and publicity expenses are appropriated to results as they are incurred  represented by media insertion  using the accrual basis of accounting. Page 27 (ii) Construction services Revenues from real estate services are recognized as services are rendered, and consist primarily of amounts received in connection with construction management activities for third parties, technical management and management of real estate. (iii) Barter transactions In barter transactions of land in exchange for units, the value of land acquired by the Company is calculated based on the fair value of real estate units to be delivered. The fair value is recorded in inventories of Properties for sale against liabilities for Advances from clients, at the time the barter agreement is signed, provided that the real estate development recording is obtained. Revenues and costs incurred from barter transactions are appropriated to income over the course of construction period of the projects, as described in item (b). c) Financial instruments Financial instruments are recognized only from the date the Company becomes a party to the contract provisions of financial instruments, which include financial investments, accounts receivable and other receivables, cash and cash equivalents, loans and financing, as well as accounts payable and other debts. Financial instruments that are not recognized at fair value through income are added by any directly attributable transactions costs. After the initial recognition, financial instruments are measured as described below: (i) Financial instruments at fair value through income A financial instrument is classified into fair value through income if held for trading, that is, designated as such when initially recognized. Financial instruments are designated at fair value through income if the Company manages these investments and makes decisions on purchase and sale based on their fair value according to the strategy of investment and risk management documented by the Company. After initial recognition, attributable transaction costs are recognized in income when incurred. Financial instruments at fair value through income are measured at fair value, and their fluctuations are recognized in income. (ii) Loans and receivables Loans and receivables are measured at cost amortized using the method of effective interest rate, reduced by possible impairment. Page 28 d) Cash and cash equivalents Consist primarily of bank certificates of deposit and investment funds, denominated in reais, having a ready market and original maturity of 90 days or less or in regard to which there are no penalties or other restrictions for early redemption. Most of financial investments are classified into the category financial assets at fair value through income. Investment funds in which the Company is the sole owner are fully consolidated. e) Receivables from clients These are stated at cost plus accrued interest and indexation adjustments, net of adjustment to present value. The allowance for doubtful accounts arising from the provision of services, when applicable, is set up by the Companys management when there is no expectation of realization. In relation to receivables from development, the allowance for doubtful accounts is set up at an amount considered sufficient by Management to cover estimated losses on realization of credits that do not have general guarantee. The installments due are indexed based on the National Civil Construction Index (INCC) during the construction phase, and based on the General Market Prices Index (IGP-M) and interest, after delivery of the units. For accounts receivable due of sale of units, the understanding of Management is that there is no need of setting up an allowance because it has general guarantee and the prices of units are above their book value, except for those related to the subsidiary Tenda. f) Certificates of real estate receivables (CRI) The Company assigns receivables for the securitization and issuance of mortgage-backed securities ("CRI"). When this assignment does not involve right of recourse, it is recorded as a reduction of accounts receivable. When the transaction involves recourse against the Company, the accounts receivable sold is maintained on the balance sheet. The financial guarantees, when a participation is acquired (subordinated CRI) and maintained to secure the receivables that were assigned, are recorded in the balance sheet in non-current receivables at fair value. g) Investment Fund of Receivables ("FIDC) and Real estate credit certificate (CCI) The Company consolidates Investment Funds of Receivables (FIDC) in which it holds subordinated quotas, subscribed and paid in by the Company in receivables. Pursuant to CVM Instruction No. 408, the consolidation by the Company of FDIC arises from the evaluation of the underlying and economic reality of these investments, considering, among others: (a) whether the Company still have Page 29 control over the assigned receivables, (b) whether it still retains any right in relation to assigned receivables, (c) whether it still bears the risks and responsibilities for the assigned receivables, and (d) whether the Company fundamentally or usually pledges guarantees to FIDC investors in relation to the expected receipts and interests, even informally. When consolidating the FIDC in its quarterly information, the Company discloses the receivables in the group of accounts of receivables from clients and the FIDC net worth is reflected in other accounts payable, the balance of subordinated quotas held by the Company being eliminated in this consolidation process. The financial costs of these transactions are appropriated on pro rata basis in the adequate heading of financial expenses. The Company carries out the assignment and/or securitization of receivables related to credits of statutory lien on completed real estate ventures. This securitization is carried out upon the issuance of the real estate credit certificate (CCI), which is assigned to financial institutions that grant credit. The funds from assignment are classified in the heading other accounts payable, until certificates are settled by clients. h) Properties for sale Land is stated at cost of acquisition. Land is recorded only after the deed of property is registered. The Company also acquires land through barter transactions where, in exchange for the land acquired, it undertakes to deliver (a) real estate units under development or (b) part of the sales revenues originating from the sale of the real estate units. Land acquired through barter transaction is stated at fair value. Properties are stated at construction cost, which does not exceed the net realizable value. In the case of real estate developments in progress, the portion in inventories corresponds to the cost incurred for units that have not yet been sold. The incurred cost comprises construction (materials, own or outsourced labor, and other related items), expenses for regularizing lands and ventures, and financial charges appropriated to the development as incurred during the construction phase. When the cost of construction of properties for sale exceeds the expected cash flow from sales, once completed or still under construction, an impairment charge is recognized in the period when the book value is considered no longer to be recoverable. Properties for sale are reviewed to evaluate the recovery of the book value of each real estate development when events or changes in macroeconomic scenarios indicate that the book value may not be recoverable. If the book value of a real estate development is not recoverable, compared to its realizable value through expected cash flows, a provision is recorded. Page 30 The Company capitalizes interest on developments during the construction phase, arising from the National Housing System and other credit lines that are used for financing the construction of developments (limited to the corresponding financial expense amount), which are recognized in income in the proportion to units sold, the same criterion for other costs. i) Deferred selling expenses Brokerage expenditures are recorded in results following the same percentage-of-completion criteria adopted for the recognition of revenues. The charges related to sales commission of the buyer are not recognized as revenue or expense of the Company. j) Warranty provision The Company and its subsidiaries record a provision to cover expenditures for repairing construction defects covered during the warranty period, except for the subsidiaries that operate with outsourced companies, which are the own guarantors of the constructions services provided. The warranty period is five years from the delivery of the unit. k) Prepaid expenses These are taken to income in the period to which they relate. l) Property and equipment Recorded at cost. Depreciation is calculated based on the straight-line method considering the estimated useful life of the assets, as follows: (i) Vehicles  5 years; (ii) Office equipment and other installations  10 years; (iii) Sales stands, facilities, model apartments and related furnishings - 1 year. Expenditures incurred for the construction of sales stands, facilities, model apartments and related furnishings are capitalized as Property and equipment. Depreciation of these assets commences upon launch of the development and is recorded over the average term of one year and subject to periodical analysis of asset impairment. m) Intangible assets Intangible assets relate to the acquisition and development of computer systems and software licenses, recorded at acquisition cost, and are amortized over a period of up to five years. Page 31 n) Goodwill and negative goodwill on the acquisition of investments The Companys investments in subsidiaries include goodwill when the acquisition cost exceeds the book value of net tangible assets of the acquired subsidiary and negative goodwill when the acquisition cost is lower. Up to December 31, 2008, the goodwill is amortized in accordance with the underlying economic basis which considers factors such as the land bank, the ability to generate results from developments launched and/or to be launched and other inherent factors. From January 1, 2009 goodwill is no longer amortized in results for the period. The Company annually evaluates at the balance sheet date whether there are any indications of permanent loss and potential adjustments to measure the residual portion not amortized of recorded goodwill, and records an impairment provision, if required, to adjust the carrying value of goodwill to recoverable amounts or to realizable values. If the book value exceeds the recoverable amount, the amount thereof is reduced. Goodwill that cannot be justified economically is immediately charged to results for the year. Negative goodwill that is justified economically is appropriated to results at the extent the assets which originated it are realized. Negative goodwill that is not justified economically is recognized in results only upon disposal of the investment. o) Investments in subsidiaries and joint-controlled investees If the Company holds more than half of the voting capital of another company, the latter is considered a subsidiary and is consolidated. In situations where shareholder agreements grant the other party veto rights affecting the Company's business decisions with regards to its subsidiary, such affiliates are considered to be jointly-controlled companies and are recorded on the equity method. Cumulative movements after acquisitions are adjusted in cost of investment. Unrealized gains or transactions between Gafisa S.A. and its affiliates and subsidiary companies are eliminated in proportion to the Gafisa S.A.'s interest; unrealized losses are also eliminated, unless the transaction provides evidence of impairment of the asset transferred. When the Company's interest in the losses of subsidiaries is equal to or higher than the amount invested, the Company recognizes the residual portion of the net capital deficiency since it assumes obligations to make payments on behalf of these companies or for advances for future capital increase. The accounting practices of acquired subsidiaries are aligned with those of the parent company, in order to ensure consistency with the practices adopted by the Company. Page 32 p) Obligations for purchase of land and advances from clients due to barter transactions These are contractual obligations established for purchases of land in inventory (Property for sale) which are stated at amortized cost plus interest and charges proportional to the period (pro rata basis), when applicable, net of adjustment to present value. The obligations related to barter transactions of land in exchange for real estate units are stated at fair value, as advances from clients. q) Taxes on income Taxes on income in Brazil comprise Federal income tax (25%) and social contribution (9%), as recorded in the statutory accounting records, the composite statutory rate being 34%, adjusted based on the history of payment and expectation about the realization of temporary differences in companies on the taxable income regime. Deferred taxes are provided on all temporary tax differences. As permitted by tax legislation, certain subsidiaries and jointly-controlled companies, the annual billings of which were lower than a specified amount, opted for the presumed profit regime. For these companies, the income tax basis is calculated at the rate of 8% on gross revenues plus financial income and for the social contribution basis at 12% on gross revenues plus financial income, upon which the income tax and social contribution rates, 25% and 9%, respectively, are applied. The deferred tax assets are recognized to the extent that future taxable income is expected to be available to be used to offset temporary differences based on the budgeted future results prepared based on internal assumptions. New circumstances and economic scenarios may change the estimates, as approved by the Management bodies. Deferred tax assets arising from net operating losses have no expiration dates, though offset is restricted to 30% of annual taxable income. Taxable entities on the presumed profit regime cannot offset prior year losses against tax payable. In the event realization of deferred tax assets is not considered to be probable, no amount is recorded (Note 16). r) Other current and non-current liabilities These liabilities are stated on the accrual basis at their known or estimated amounts, plus, when applicable, the corresponding charges and inflation-indexed variations through the balance sheet date, which contra-entry is included in income for the year. When applicable, current and non-current liabilities are recorded at present value based on interest rates that reflect the term, currency and risk of each transaction. The liability for future compensation of employee vacations earned is fully accrued. Page 33 Gafisa S.A. and its subsidiaries do not offer private pension plans or retirement plan or other post-employment benefits to employees. s) Stock option plan As approved by its Board of Directors, the Company offers to its selected executives share-based compensation plans ("Stock Options). The fair value of services received from the plan participants, in exchange for options, is determined in relation to the fair value of shares, on the grant date of each plan, and recognized as expense as contra-entry to shareholders equity at the extent service is rendered. t) Profit sharing program for employees and officers The Company provides for the distribution of profit sharing benefits and bonuses to employees recognized in results in General and administrative expenses. The bonus systems operate on a three-tier performance-based structure in which the corporate efficiency targets as approved by the Board of Directors must first be achieved, followed by targets for the business units and finally individual performance targets. u) Present value adjustment The assets and liabilities arising from long or short-term transactions, if they had a significant effect, were adjusted to present value. In installment sales of unfinished units, real estate development entities have receivables formed prior to delivery of the units which does not accrue interest, were discounted to present value. The reversal of the adjustment to present value, considering that an important part of the Companys activities is to finance its customers, was made as a contra-entry to the real estate development revenue group itself, consistent with the interest accrued on the portion of accounts receivable related to the after the keys period The financial charges of funds used in the construction and finance of real estate ventures shall be capitalized. As interest from funds used to finance the acquisition of land for development and construction is capitalized, the accretion of the present value adjustment arising from the obligation is recorded in Real estate development operating costs or against inventories of Properties for sale, as the case may be, until the construction phase of the venture is completed. Accordingly, certain asset and liability items are adjusted to present value based on discount rates that reflect management's best estimate of the value of money over time and the specific risks of the asset and the liability. The applied discount rates underlying economic basis and assumption is the average rate of the financing and loans obtained by the Company, net of the inflation-index effect of IGP-M (Note 5). Page 34 v) Test for impairment Management reviews at least annually, at the balance sheet closing date, the carrying value of assets with the objective of evaluating events or changes in economic and operational circumstances that may indicate impairment or reduction in their recoverable amounts. When such evidences are identified, the carrying amount is higher than the recoverable one, a provision for impairment is set up, adjusting the carrying to the recoverable amount. Goodwill and intangible assets with indefinite useful lives have the recovery of their amounts tested annually, whether there is indication of reduction in value or not, by comparing the realization value measured through expected cash flows for the following five years. w) Debenture and share issuance expenses Transaction costs and premiums on issuance of securities, as well as share issuance expenses are accounted for as a direct reduction of the amount raised by the Company. In addition, transaction costs and premiums on issuance of debt securities are amortized over the terms of the security and the balance is presented net of issuance expenses (Note 11). x) Contingent assets and liabilities and legal obligations The accounting practices to record and disclose contingent assets and liabilities and legal obligations are as follows: (i) Contingent assets are recognized only when there are general guarantees or final and unappealable favorable court decisions. Contingent assets which depend on probable successful lawsuits are only disclosed in a Note to the quarterly information; and (ii) Contingent liabilities are accrued when losses are considered probable and the involved amounts are reasonably measurable. Contingent liabilities which losses are considered possible are only disclosed in a Note to financial statements, and those which losses are considered remote are not accrued nor disclosed. y) Earnings per share Earnings per share are calculated based on the number of shares outstanding at the balance sheet dates z) Consolidated quarterly information The consolidated quarterly information of the Company, which include the quarterly information indicated in Note 8, were prepared in accordance with the applicable consolidation practices and legal provisions. Accordingly, intercompany balances, accounts, income and expenses, and unrealized earnings were eliminated. The jointly-controlled investees are consolidated in proportion to the interest held by the parent company. Page 35 4. Cash and cash equivalents Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Cash and cash equivalents Cash and banks Cash equivalents Investment funds Securities purchased under agreement to rese Bank Certificates of Deposits - CDBs Other Total cash and cash equivalents Restricted cash in guarantee of loans (a) Total financial investments Restricted credits (b) - - Total cash and cash equivalents (a) Restricted cash in guarantee of loans related to ventures and cleared according to the progress of works and sales. (b) Transfer from clients which the Company expects to receive in up to 90 days. At September 30, 2010, Bank Deposit Certificates  CDBs include earned interest from 98.5% to 105% (June 30, 2010  98.75% to 105%) of Interbank Deposit Certificate  CDI. Securities purchased under agreement to resell include earned interest from 98% to 104% (June 30, 2010  98% to 104%) of CDI. Both investments are made in first class financial institutions. During the quarter ended September 30, 2010, the Company acquired 22,000 Additional Construction Potential Certificates (CEPACs) in the Seventh Session of the Fourth Public Auction conducted by the Municipal Government of São Paulo, related to the consortium of Água Espraiada urban operation, totaling R$16,500. At September 30, 2010, the CEPACs, recorded in the heading Other, have immediate liquidity and were not yet addressed to any of the ventures to be launched in the future. Such issue was registered with the CVM under the No. CVM/SRE/TIC/2008/002, and according to CVM Instruction No. 401/2003, CEPACs are put up for public auction having as intermediary the institutions that take part in the securities distribution system. At September 30, the amount related to investment funds is recorded at fair value through income. At September 30, 2010, the investment fund portfolio is composed of securities purchased under agreement to resell, Bank Certificates of Deposits and government securities. Pursuant to CVM Instruction No. 408/04, financial investments in Investment Funds in which the Company has exclusive interest were consolidated. Page 36 Fundo de Investimento Arena is a multimarket fund under management and administration of Santander Asset Management and custody of Itau Unibanco. The objective of this fund is to appreciate the value of its quotas by investing the funds of its investment portfolio, which may be composed of financial and/or other operating assets available in the financial and capital markets that yield fixed return. Assets eligible to the portfolio are the following: government bonds, derivative contracts, debentures, CDBs and Bank Receipts of Deposits (RDBs), investment fund quotas of classes accepted by CVM and securities purchased under agreement to resell, according to the rules of the National Monetary Council (CMN). There is no grace period for redemption of quotas, which can be redeemed with a return at any time. The funds tax treatment is that applicable to long-term investment funds. Fundo de Investimento Colina is a fixed-income private credit fund under management and administration of Santander Asset Management and custody of Itau Unibanco. The objective of this fund is to provide a return higher than 101% of CDI. The assets eligible to the portfolio are the following: government bonds, derivative contracts, debentures, CDBs and RDBs. The consolidated portfolio can generate exposure to Selic/CDI, fixed rate and price indices. There is no grace period for redemption of quotas, which can be redeemed with a return at any time. The funds tax treatment is that applicable to long-term investment funds. Fundo de Investimento Vistta is a fixed-income private credit fund under management and administration of Votorantim Asset Management and custody of Itau Unibanco. The objective of this fund is to provide a return higher than 101% of CDI. The assets eligible to the portfolio are the following: government bonds, derivative contracts, debentures, CDBs and RDBs. The consolidated portfolio can generate exposure to Selic/CDI, fixed rate and price indices. There is no grace period for redemption of quotas, which can be redeemed with a return at any time. The funds tax treatment is that applicable to long-term investment funds. The balance sheet of investment funds is as follows: Assets Vistta Colina Arena Current Total assets Liabilities Current 16 24 Shareholders equity Capital stock Retained earnings Income for the period Total shareholders equity Total liabilities and shareholders equity Page 37 5. Receivables from clients Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Real estate development and sales (-) Adjustment to present value Services and construction Other receivables Current Non-current (i) The balance of accounts receivable from units sold and not yet delivered is limited to the portion of revenues accounted for net of the amounts already received. The balances of advances from clients (development and services), which exceed the revenues recorded in the period, amount to R$ 231,666 at September 30, 2010 (June 30, 2010  R$ 233,961), and are classified in Obligations for purchase of land and advances from clients. Accounts receivable from completed real estate units delivered are in general subject to annual interest of 12% plus IGP-M variation, the financial income being recorded in income as Revenue from real estate development; the interest recognized for the periods ended September 30, 2010 and September 30, 2009 totaled R$ 20,854 and R$ 38,915, respectively. An allowance for doubtful accounts is not considered necessary, except for Tenda, since the history of losses on accounts receivable is insignificant. The Company's evaluation of the risk of loss takes into account that these credits refer mostly to developments under construction, where the transfer of the property deed only takes place after the settlement and/or negotiation of the client receivables. The allowance for doubtful accounts for Tenda totaled R$ 18,852 (consolidated) at September 30, 2010 (R$ 17,985 at June 30, 2010), and is considered sufficient by the Company's management to cover the forecast of future losses on the realization of accounts receivable of this subsidiary. The total reversal value of the adjustment to present value recognized in the real estate development revenue for the period ended September 30, 2010 amounted to R$ 11,393 (parent company) and R$ (1,700) (consolidated), respectively. Page 38 Receivables from real estate units not yet finished were measured at present value considering the discount rate determined according to the criterion described in Note 3(u). The net annual rate applied by the Company and its subsidiaries, already taking into consideration the indexes of the receivables portfolio, fluctuated between 4.45% and 7.64% in the quarter ended September 30, 2010. (ii) On March 31, 2009, the Company carried out a FIDC transaction, which consists of an assignment of a portfolio comprising select residential and commercial real estate receivables arising from Gafisa and its subsidiaries. This portfolio was assigned and transferred to Gafisa FIDC which issued Senior and Subordinated quotas. This first issuance of senior quotas was made through an offering restricted to qualified investors. Subordinated quotas were subscribed exclusively by Gafisa. Gafisa FDIC acquired the portfolio of receivables at a discount rate equivalent to the interest rate of finance contracts. Gafisa was hired by Gafisa FDIC and will be remunerated for performing, among other duties, the conciliation of the receipt of receivables owned by the fund and the collection of past due receivables. The transaction structure provides for the substitution of the Company as collection agent in case of non-fulfillment of the responsibilities described in the collection service contract. The Company assigned its receivables portfolio amounting to R$ 119,622 to Gafisa FIDC in exchange for cash, at the transfer date, discounted to present value, for R$ 88,664. The following two quota types were issued: Senior and Subordinated. The subordinated quotas were exclusively subscribed by Gafisa S.A., representing approximately 21% of the amount issued, totaling R$ 18,958 (present value); at September 30, 2010 it totaled R$ 16,854 (Note 8). Senior and Subordinated quota receivables are indexed by IGP-M and incur interest at 12% per year. The Company consolidated Gafisa FIDC in its quarterly information, accordingly, it discloses at September 30, 2010, receivables amounting to R$ 40,180 in the group of accounts of receivables from clients, and R$ 23,326 is reflected in other accounts payable, the balance of subordinated quotas held by the Company being eliminated in this consolidation process. (iii) On June 26, 2009, the Company carried out a CCI transaction, which consists of an assignment of a portfolio comprising select residential real estate credits from Gafisa and its subsidiaries. The Company assigned its receivables portfolio amounting to R$ 89,102 in exchange for cash, at the transfer date, discounted to present value, of R$ 69,315, classified into the heading "Other Accounts Payable - Credit Assignments". Page 39 8 book CCIs were issued, amounting to R$ 69,315 at the date of issue. These 8 CCIs are backed by Receivables which installments fall due on and up to June 26, 2014 (CCI-Investor). CCI-Investor, pursuant to Article 125 of the Brazilian Civil Code, carry general guarantees represented by statutory lien on real estate units, as soon as the following occurs: (i) the suspensive condition included in the registration takes place, in the record of the respective real estate units; (ii) the assignment of receivables from the assignors to SPEs, as provided for in Article 167, item II, (21) of Law No. 6,015, of December 31, 1973; and (iii) the issue of CCI  Investor by SPEs, as provided for in Article 18, paragraph 5 of Law No. 10,931/04. Gafisa was hired and will be remunerated for performing, among other duties, the conciliation of the receipt of receivables, guarantee the CCIs, and the collection of past due receivables. The transaction structure provides for the substitution of Gafisa as collection agent in case of non-fulfillment of the responsibilities described in the collection service contract. 6. Properties for sale Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Land (-) Adjustment to present value Property under construction Completed units Current portion Non-current portion The Company has undertaken commitments to build units bartered for land, accounted for based on the fair value of the bartered units. At September 30, 2010, the balance of land acquired through barter transactions totaled R$ 30,488 (parent company) and R$94,095 (consolidated). As mentioned in Note 10, the balance of financial charges at September 30, 2010 amounts to R$ 92,134 (parent company) and R$ 109,477 (consolidated). The adjustment to present value in the property for sale balance refers to the portion of the contra-entry to the adjustment to present value of Obligations for purchase of land without effect on results (Note 14), according to the criteria described in Note 3(u). The annual net rate adopted by the Company and its subsidiaries, already taking into consideration the indexes of contracts of obligations for purchase of land, fluctuated between 4.45% and 7.64% in the quarter ended September 30, 2010. Page 40 7. Other accounts receivable Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Current accounts related to real estate ventures (a) (Note 18) Advances to suppliers Credit assignment receivable Credit financing to be released Deferred PIS and COFINS Recoverable taxes Advances for future capital increase (b) - - Loan (c) - - Other Current portion Non-current portion (a) The Company participates in the development of real estate ventures with other partners, directly or through related parties, based on the constitution of condominiums and/or consortia. The management structure of these enterprises and the cash management are centralized in the lead partner of the enterprise, which manages the construction schedule and budgets. Thus, the lead partner ensures that the investments of the necessary funds are made and allocated as planned. The sources and use of resources of the venture are reflected in these balances, observing the respective participation percentage, which are not subject to indexation or financial charges and do not have a predetermined maturity date. Such operations aim at simplifying the business relationships that require the joint management of intercompany amounts payable, and accordingly, the control over the movement of intercompany amounts granted, which offset at the closing of current account, not having fixed duration or levying interest on the outstanding balance. The average term for the development and completion of the projects in which the resources are invested is between 24 and 30 months. The Company receives a compensation for the management of these ventures. As mentioned in Note 1, on June 29, 2009, Gafisa and Tenda entered into a Private Instrument for Assignment and Transfer of Quotas and Other Covenants, in which Gafisa assigns and transfers to Tenda 41,341,895 quotas of Cotia1 Empreendimento Imobiliário for the net book value of R$ 41,342 (recognized in the heading Current accounts related to real estate ventures), payable in 36 monthly installments from March 2010 to March Page 41 2013. The value of each installment will be added by interests at 0.6821% per month, and monetary adjustment equivalent to the positive variation of IGPM. (b) As of September 30, 2010, the amount of advances for future capital increase given by Gafisa to its subsidiary Tenda is R$492,728 (R$357,255 at June 30, 2010). The remaining balance refers to advances for future capital increase given to several SPEs, which are annually paid in. (c) The intercompany loans of the Company and its subsidiaries, shown below, are made due to the need of cash to carry out subsidiaries activities, being subject to the indicated financial charges. It shall be noted that the Companys operations and businesses with related parties follow the market standard practices (arms length). The businesses and operations with related parties are carried out based on conditions that are strictly on arms length transaction basis and appropriate, in order to protect the interests of the both parties involved in the business. The composition and type of the loan receivable by the Company is shown below. Parent company Type Interest rate 09/30/2010 06/30/2010 Espacio Laguna - Tembok Planej. E Desenv. Imob. Ltda. Construction 12% p.a. fixed rate + IGPM Laguna Di Mare - Tembok Planej. E Desenv. Imob. Ltda. Construction 12% p.a. fixed rate + IGPM Vistta Laguna - Tembok Planej. E Desenv. Imob. Ltda. - Construction 12% p.a. fixed rate + IGPM Gafisa SPE 65 Empreendimentos Imobiliários Ltda. Construction 3% p.a. fixed rate + CDI Gafisa SPE-50 Empreendimentos Imobiliários Ltda. Construction 4% p.a. fixed rate + CDI Gafisa SPE-32 Empreendimentos Imobiliários Ltda. Construction 4% p.a. fixed rate + CDI Gafisa SPE-46 Empreendimentos Imobiliários Ltda. Construction 12% p.a. fixed rate + IGPM Gafisa SPE-72 Empreendimentos Imobiliários Ltda. Construction 3% p.a. fixed rate + CDI Gafisa SPE-51 Empreendimentos Imobiliários Ltda. Construction 3% p.a. fixed rate + CDI Gafisa SPE-73 Empreendimentos Imobiliários Ltda. Construction 3% p.a. fixed rate + CDI Gafisa SPE-71 Empreendimentos Imobiliários Ltda. Construction 3% p.a. fixed rate + CDI Paranamirim - Planc Engenharia e Incorporações Ltda. Construction 3% p.a. fixed rate + CDI Pablo Picasso - Planc Engenharia e Incorporações Ltda. Construction Adjusted by variation of INCC Gafisa SPE- 76 Empreendimentos Imobiliários Ltda. 10 9 Construction 4% p.a. fixed rate + CDI RN Incorporações Ltda - - Construction 12% p.a. fixed rate + IGPM Acquarelle - Civilcorp Incorporações Ltda. Construction 12% p.a. fixed rate + IGPM Manhattan Residencial I - Construction 10% p.a. fixed rate + TR Manhattan Comercial I - Construction 10% p.a. fixed rate + TR Manhattan Residencial II 99 - Construction 10% p.a. fixed rate + TR Manhattan Comercial II 47 - Construction 10% p.a. fixed rate + TR 8. Investments in subsidiaries In January 2007, upon the acquisition of 60% of AUSA, arising from the merger of Catalufa Participações Ltda., a capital increase of R$ 134,029 was approved upon the issuance for public subscription of 6,358,116 common shares. This transaction generated goodwill of R$ 170,941 recorded based on expected future profitability, which was partially amortized exponentially and progressively up to December 31, 2008 to match the estimated profit before taxes of AUSA on accrual basis of accounting. Page 42 As mentioned in Note 1, in May 2010 the Company approved the merger of the total amount of shares issued by Shertis Empreendimentos e Participações S.A., which main asset comprises 20% of the capital stock of AUSA. The Merger of Shares has the purpose of making viable the implementation of the Second Phase of the schedule for investment planned in the Investment Agreement and Other Covenants, signed between the Company and Alphaville Participações S.A. (Alphapar) on October 2, 2006, thus increasing the interest of Gafisa in the capital stock of AUSA to 80%. As a result of the Merger of Shares, Shertis was converted into a wholly-owned subsidiary of Gafisa, with the issue of 9,797,792 new common shares to Alphapar, former shareholder of Shertis for the issue price of R$ 20,283 at carrying value. The Company has a commitment to purchase the remaining 20% of AUSA's capital stock based on the fair value of AUSA, evaluated at the future acquisition dates, the purchase consideration for which cannot yet be calculated and, consequently, is not recognized. The contract for acquisition provides that the Company undertakes to purchase the remaining 20% of AUSA in 2012 in cash or shares, at the sole discretion of the Company. On October 26, 2007, the Company acquired 70% of Cipesa, and Gafisa and Cipesa incorporated a new company, Cipesa Empreendimentos Imobiliários Ltda. ("Nova Cipesa"), in which the Company holds a 70% interest and Cipesa has 30%. Gafisa made a contribution in Nova Cipesa of R$ 50,000 in cash and acquired the shares which Cipesa held in Nova Cipesa amounting to R$ 15,000, paid on October 26, 2008. Cipesa is entitled to receive from the Company a variable portion corresponding to 2% of the Total Sales Value (VGV), as defined, of the projects launched by Nova Cipesa through 2014, not to exceed R$ 25,000. Accordingly, the Companys purchase consideration totaled R$ 90,000 and goodwill amounting to R$ 40,686 was recorded, based on expected future profitability. In November 2007, the Company acquired for R$ 40,000 the remaining interest in certain ventures with Redevco do Brasil Ltda As a result of this transaction, the Company recognized negative goodwill of R$ 31,235, based on expected future profitability, which was amortized exponentially and progressively up to September 30, 2010, based on the estimated profit before taxes on net income of these SPEs. In the period ended September 30, 2010, the Company amortized negative goodwill amounting to R$2,651 arising from the acquisition of these SPEs (September 30, 2009 - R$ 7,008). On October 21, 2008, as part of the acquisition of its interest in Tenda, the Company contributed the net assets of Fit Residencial amounting to R$ 411,241, acquiring 60% of the shareholders' equity of Tenda, which at that date presented shareholders' equity book value of R$ 1,036,072, with an investment of R$ 621,643. The sale of the 40% quotas of Fit Residencial to Tenda shareholders in exchange for the Tenda shares generated negative goodwill of R$ 210,402, which is based on expected future results, reflecting the gain on the sale of the interest in Fit Residencial (gain on the exchange of shares). This negative goodwill is being amortized over the average construction period (through delivery of the units) of the real estate ventures of Fit Residencial at October 21, 2008, and by the negative effects on realization of certain assets arising from the acquisition of Tenda. In 2009, the total gain on partial sale of Fit Residencial was amortized in the amount of R$ 169,394, of which R$ 157,600 in the period ended September 30, 2009. Page 43 On December 30, the shareholders of Gafisa and Tenda approved the merger by Gafisa of total shares outstanding issued by Tenda. Because of the merger, Tenda became a wholly-owned subsidiary of Gafisa, and its shareholders received shares of Gafisa in exchange for their shares of Tenda at the ratio of 0.205 share of Gafisa to one share of Tenda. In view of the exchange ratio, 32,889,563 common shares were issued for the total issue price of R$ 448,844. (a) Ownership interests (i) Information on investees Interest - % Shareholders equity Net income (loss) for the period Investees 9/30/2010 6/30/2010 9/30/2010 6/30/2010 9/30/2010 9/30/2009 Construtora Tenda S.A. SPE Cotia - Alphaville Urbanismo S.A. 60 60 Shertis Emp. Part. S.A. - Gafisa FIDC. - Cipesa Empreendimentos Imobiliários S.A. Península SPE1 S.A. 50 50 Península SPE2 S.A. 50 50 82 Res. das Palmeiras SPE Ltda. 76 6 Villaggio Panamby Trust S/A 50 50 Dolce Vita Bella Vita SPE S/A 50 50 DV SPE S.A. 50 50 49 Gafisa SPE 22 Emp. Im. Ltda. Gafisa/Tiner Campo Belo I  Emp. Imob. SPE Ltda. 45 45 Jardim I Plan., Prom.Vd Ltda. Jardim II Plan., Prom.Vd Ltda. Saíra Verde Emp. Imob. Ltda. 70 70 86 Gafisa SPE 30 Emp. Im. Ltda. Verdes Praças Inc.Im.SPE Ltda 94 Gafisa SPE 32 Emp. Im. Ltda. 80 80 Gafisa SPE 35 Emp. Im. Ltda. Gafisa SPE 36 Emp. Im. Ltda. Gafisa SPE 37 Emp. Im. Ltda. Gafisa SPE 38 Emp. Im. Ltda. Gafisa SPE 39 Emp. Im. Ltda. Gafisa SPE 40 Emp. Im. Ltda. 50 50 Gafisa SPE 41 Emp. Im. Ltda. Gafisa SPE 42 Emp. Im. Ltda. Gafisa SPE 44 Emp. Im. Ltda. 40 40 Gafisa Vendas Int. Imob. Ltda - Gafisa SPE 46 Emp. Im. Ltda. 60 60 Gafisa SPE 47 Emp. Im. Ltda. 80 80 Gafisa SPE 48 S.A. - Gafisa SPE 49 Emp. Im. Ltda. Gafisa SPE 50 Emp. Im. Ltda. 80 80 Gafisa SPE 51 Emp. Im. Ltda. - Gafisa SPE 53 Emp. Im. Ltda. 80 80 Gafisa SPE 55 S.A. - Gafisa SPE 59 Emp. Im. Ltda. Gafisa SPE 61 Emp. Im. Ltda. Gafisa SPE 65 Emp. Im. Ltda. 80 80 Gafisa SPE 68 Emp. Im. Ltda. - Gafisa SPE 69 Emp. Im. Ltda. Gafisa SPE 70 Emp. Im. Ltda. 55 55 Gafisa SPE 71 Emp. Im. Ltda. 80 80 Gafisa SPE 72 Emp. Im. Ltda. 80 80 Gafisa SPE 73 Emp. Im. Ltda. 80 80 Gafisa SPE 74 Emp. Im. Ltda. 3 Gafisa SPE 75 Emp. Im. Ltda. Gafisa SPE 76 Emp. Im. Ltda. 50 50 83 83 Gafisa SPE 77 Emp. Im. Ltda. - Gafisa SPE 78 Emp. Im. Ltda. - Gafisa SPE 79 Emp. Im. Ltda. Gafisa SPE 80 S.A. Gafisa SPE 81 Emp. Im. Ltda. - Gafisa SPE 82 Emp. Im. Ltda. 1 1 - - Gafisa SPE 83 Emp. Im. Ltda. - Gafisa SPE 84 Emp. Im. Ltda. Gafisa SPE 85 Emp. Im. Ltda. 80 80 Berverly HillsSPE Emp Im.Ltda. - Gafisa SPE 87 Emp. Im. Ltda. 5 - Gafisa SPE 88 Emp. Im. Ltda. Gafisa SPE 89 Emp. Im. Ltda. Gafisa SPE 90 Emp. Im. Ltda. - Gafisa SPE 91 Emp. Im. Ltda. 1 - Gafisa SPE 92 Emp. Im. Ltda. 80 80 41 Gafisa SPE 93 Emp. Im. Ltda. Gafisa SPE 94 Emp. Im. Ltda. 4 4 - Gafisa SPE 95 Emp. Im. Ltda. - Gafisa SPE 96 Emp. Im. Ltda. - Gafisa SPE 97 Emp. Im. Ltda. 6 6 - 1 Gafisa SPE 98 Emp. Im. Ltda. - Gafisa SPE 99 Emp. Im. Ltda. - Gafisa SPE 100 Emp. Im. Ltda. - 70 - - - Gafisa SPE 101 Emp. Im. Ltda. - Gafisa SPE 102 Emp. Im. Ltda. 80 80 8 1 7 - Gafisa SPE 103 Emp. Im. Ltda. - Gafisa SPE 104 Emp. Im. Ltda. 1 1 - - Gafisa SPE 105 Emp. Im. Ltda. 1 1 - - Gafisa SPE 106 Emp. Im. Ltda. - Gafisa SPE 107 Emp. Im. Ltda. - Gafisa SPE 109 Emp. Im. Ltda. - Gafisa SPE 110 Emp. Im. Ltda. 1 - Gafisa SPE 111 Emp. Im. Ltda. 1 1 - - Gafisa SPE 112 Emp. Im. Ltda. 1 - Gafisa SPE 113 Emp. Im. Ltda. 1 1 - - Gafisa SPE 114 Emp. Im. Ltda. 1 1 - - Gafisa SPE 115 Emp. Im. Ltda. 1 1 - - Gafisa SPE 116 Emp. Im. Ltda. 1 1 - - Gafisa SPE 117 Emp. Im. Ltda. 1 1 - - Gafisa SPE 118 Emp. Im. Ltda. 1 1 - - O Bosque Empr. Imob. Ltda. 60 60 Alto da Barra de São Miguel Emp.Imob. SPE Ltda. 50 50 94 Dep. José Lajes Emp. Im. SPE Ltda. 50 50 Sítio Jatiuca Emp Im.SPE Ltda. 50 50 Reserva & Residencial Spazio Natura Emp. Im. SPE Ltda. 50 50 Grand Park - Parque das Aguas Emp Im Ltda 50 50 Grand Park - Parque das Arvores Emp. Im. Ltda 50 50 Dubai Residencial Emp Im. Ltda. 50 50 Costa Maggiore Emp. Im. Ltda. 50 50 City Park Brotas Emp. Imob. Ltda. 50 50 City Park Acupe Emp. Imob. Ltda. 50 50 Patamares 1 Emp. Imob. Ltda 50 50 - Acupe Exclusive Emp. Imob. Ltda. 50 50 - Manhattan Square Emp. Imob. Coml. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Coml. 2 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Res. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Res. 2 SPE Ltda. 50 50 - SPE Reserva Ecoville/Office - Emp Im. S.A. 50 50 - Graça Emp. Imob. SPE Ltda 50 50 - Varandas Grand Park Emp. Im. Ltda. 50 50 - FIT 13 SPE Emp. Imob. Ltda 50 50 - SPE Pq Ecoville Emp Im S.A. 50 - - - Apoena SPE Emp Im S.A. 50 - - - Page 44 (ii) Recorded balances Interest - % Investments Equity in earnings (losses) Investees 9/30/2010 6/30/2010 9/30/2010 6/30/2010 9/30/2010 9/30/2009 Construtora Tenda S.A. SPE Cotia - Alphaville Urbanismo S.A. 60 60 Shertis Emp. Part. S.A. - Cipesa Holding Península SPE1 S.A. 50 50 Península SPE2 S.A. 50 50 41 Res. das Palmeiras SPE Ltda. 76 6 Villaggio Panamby Trust S/A 50 50 Dolce Vita Bella Vita SPE S/A 50 50 DV SPE S.A. 50 50 24 Gafisa SPE 22 Emp. Im. Ltda. Gafisa/Tiner Campo Belo I  Emp. Imob. SPE Ltda. 45 45 Jardim I Plan., Prom.Vd Ltda. Jardim II Plan., Prom.Vd Ltda. Saíra Verde Emp. Imob. Ltda. 70 70 60 Gafisa SPE 30 Emp. Im. Ltda. Verdes Praças IncImSPE Ltda 94 Gafisa SPE 32 Emp. Im. Ltda. 80 80 Gafisa SPE 35 Emp. Im. Ltda. Gafisa SPE 36 Emp. Im. Ltda. Gafisa SPE 37 Emp. Im. Ltda. Gafisa SPE 38 Emp. Im. Ltda. Gafisa SPE 39 Emp. Im. Ltda. Gafisa SPE 40 Emp. Im. Ltd 50 50 Gafisa SPE 41 Emp. Im. Ltda. Gafisa SPE 42 Emp. Im. Ltd Gafisa SPE 44 Emp. Im. Ltd 40 40 Gafisa Vendas Int. Imob. Ltda - Gafisa SPE 46 Emp. Im. Ltda. 60 60 Gafisa SPE 47 Emp. Im. Ltda. 80 80 Gafisa SPE 48 S.A. - Gafisa SPE 49 Emp. Im. Ltda. Gafisa SPE 50 Emp. Im. Ltda. 80 80 Gafisa SPE 51 Emp. Im. Ltda. - Gafisa SPE 53 Emp. Im. Ltda. 80 80 Gafisa SPE 55 S.A. - Gafisa SPE 59 Emp. Im. Ltda. Gafisa SPE 61 Emp. Im. Ltda. Gafisa SPE 65 Emp. Im. Ltda 80 80 Gafisa SPE 68 Emp. Im. Ltda. - - Gafisa SPE 69 Emp. Im. Ltda Gafisa SPE 70 Emp. Im. Ltda 55 55 Gafisa SPE 71 Emp. Im. Ltda 80 80 Gafisa SPE 72 Emp. Im. Ltda 80 80 Gafisa SPE 73 Emp. Im. Ltda. 80 80 Gafisa SPE 74 Emp. Im. Ltda. 3 Gafisa SPE 75 Emp. Im. Ltda. Gafisa SPE 76 Emp. Im. Ltda. 50 50 41 42 - - Gafisa SPE 77 Emp. Im. Ltda. - Gafisa SPE 78 Emp. Im. Ltda. - Gafisa SPE 79 Emp. Im. Ltda. Page 45 Gafisa SPE 80 S.A Gafisa SPE 81 Emp. Im. Ltda - Gafisa SPE 82 Emp. Im. Ltda 1 1 - - Gafisa SPE 83 Emp. Im. Ltda. - Gafisa SPE 84 Emp. Im. Ltda Gafisa SPE 85 Emp. Im. Ltda 80 80 Berverly HillsSPE Emp ImLtda - Gafisa SPE 87 Emp. Im. Ltda 5 - Gafisa SPE 88 Emp. Im. Ltda Gafisa SPE 89 Emp. Im. Ltda Gafisa SPE 90 Emp. Im. Ltda - Gafisa SPE 91 Emp. Im. Ltda. 1 - Gafisa SPE 92 Emp. Im. Ltda. 80 80 33 Gafisa SPE 93 Emp. Im. Ltda. Gafisa SPE 94 Emp. Im. Ltda. 4 4 - Gafisa SPE 95 Emp. Im. Ltda. - Gafisa SPE 96 Emp. Im. Ltda. - Gafisa SPE 97 Emp. Im. Ltda. 6 6 - 1 Gafisa SPE 98 Emp. Im. Ltda. - Gafisa SPE 99 Emp. Im. Ltda. - Gafisa SPE 100 Emp. Im. Ltda - 70 - - Gafisa SPE 101 Emp. Im. Ltd. - Gafisa SPE 102 Emp. Im. Ltda 80 80 6 1 5 - Gafisa SPE 103 Emp. Im. Ltda - Gafisa SPE 104 Emp. Im. Ltda 1 1 - - Gafisa SPE 105 Emp. Im. Ltda 1 1 - - Gafisa SPE 106 Emp. Im. Ltda - Gafisa SPE 107 Emp. Im. Ltda - Gafisa SPE 109 Emp. Im. Ltda - Gafisa SPE 110 Emp. Im. Ltda 1 - Gafisa SPE 111 Emp. Im. Ltda 1 1 - - Gafisa SPE 112 Emp. Im. Ltda 1 - Gafisa SPE 113 Emp. Im. Ltda 1 1 - - Gafisa SPE 114 Emp. Im. Ltda 1 1 - - Gafisa SPE 115 Emp. Im. Ltda 1 1 - - Gafisa SPE 116 Emp. Im. Ltda 1 1 - - Gafisa SPE 117 Emp. Im. Ltda 1 1 - - Gafisa SPE 118 Emp. Im. Ltda 1 1 - - O Bosque Empr. Imob. Ltda. 60 60 Alto da Barra de São Miguel Emp.Imob. SPE Ltda. 50 50 47 Dep. José Lajes Emp. Im. SPE Ltda. 50 50 Sítio Jatiuca Emp Im.SPE Ltda. 50 50 Reserva & Residencial Spazio Natura Emp. Im. SPE Ltda. 50 50 Grand Park - Parque das Aguas Emp Im Ltda 50 50 Grand Park - Parque das Arvores Emp. Im. Ltda 50 50 Dubai Residencial Emp Im. Ltda. 50 50 Costa Maggiore Emp. Im. Ltda 50 50 City Park Brotas Emp. Imob. Ltda. 50 50 City Park Acupe Emp. Imob. Ltda. 50 50 Patamares 1 Emp. Imob. Ltda 50 50 - Acupe Exclusive Emp. Imob. Ltda. 50 50 - Manhattan Square Emp. Imob. Coml. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Coml. 2 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Res. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Res. 2 SPE Ltda. 50 50 - SPE Reserva Ecoville/Office - Emp Im. S.A. 50 50 - Graça Emp. Imob. SPE Ltda 50 50 - Varandas Grand Park Emp. Im. Ltda. 50 50 - FIT 13 SPE Emp. Imob. Ltda 50 50 - SPE Pq Ecoville Emp Im S.A. 50 - - - Apoena SPE Emp Im S.A. 50 - - - Gafisa FIDC. - - Provision for loss on investments - Other investments (*) Total investments (*) As a result of the setting up in January 2008 of a special partnership (SCP), the Company started to hold quotas in such partnership that totaled R$ 339,984 at September 30, 2010 (June 30, 2010  R$ 344,706), as described in Note 12. Page 46 (b) Negative goodwill on acquisition of subsidiaries Net Cost Accumulated amortization 9/30/2010 06/30/2010 Negative goodwill Redevco 9. Intangible assets Goodwill on acquisition of subsidiaries Consolidated 09/30/2010 06/30/2010 Cost Accumulated amortization Net Goodwill AUSA Cipesa - Other Other intangible assets (a) (a) Refers to expenditures on acquisition and implementation of information systems and software licenses, net of amortization. 10. Loans and financing Parent company Consolidated Type of operation Annual interest rate 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Working capital: CCB and Other 0.66% to 4.34% + CDI National Housing System SFH (a) TR + 8.3 % to 12.0% Current portion Non-current portion Rates § CDI  Interbank Deposit Certificate. § TR  Referential Rate. (a) Funding for developments  SFH and for working capital correspond to credit lines from financial institutions. At September 30, 2010, the Company has resources approved to be released for approximately 78 ventures amounting to R$ 421,315 (parent company) and R$ 1,283,872 (consolidated) (not audited) and that will be used in future periods, at the extent these developments progress physically and financially, according to the Companys project schedule. Page 47 Consolidated non-current portion matures as follows: Parent company Consolidated Maturity 9/30/2010 6/30/2010 9/30/2010 6/30/2010 Loans and financing are guaranteed by sureties of the investors, mortgage of the units, assignment of rights, receivables from clients and the proceeds from the sale of our properties (amount of R$ 2,824,262  not audited), which cover the following guarantees: (a) to creditors of the payment related to the purchase of land, (b) to clients who purchase the units related to the delivery of the real estate, and (c) to the creditor for the purchase of interest in real estate ventures. Additionally, the consolidated balance of accounts pledged in guarantee totals R$527,211 at September 30, 2010 (R$ 507,858 at June 30, 2010) (Note 4). Financial expenses of loans, finance and debentures are capitalized at cost of each venture, according to the use of funds, and appropriated to results based on the criterion adopted for recognizing revenue, or allocated to results if funds are not used, as shown below for the period ended September 30, 2010 and 2009: Parent company Consolidated 09/30/2010 09/30/2009 09/30/2010 09/30/2009 Gross financial charges Capitalized financial charges Net financial charges Financial charges included in Properties for Sale: Opening balance Capitalized financial charges Charges appropriated to income Closing balance Page 48 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 09/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 06.01  NOTES TO THE QUARTERLY INFORMATION 11. Debentures In September 2006, the Company obtained approval for its Second Debenture Placement Program, which allowed it to place up to R$ 500,000 in non-convertible simple subordinated debentures secured by a general guarantee. In June 2008, the Company obtained approval for its Third Debenture Placement Program, which allowed it to place R$ 1,000,000 in simple debentures with a general guarantee maturing in five years. In April 2009, the subsidiary Tenda obtained approval for its First Debenture Placement Program, which allowed it to place up to R$ 600,000 in non-convertible simple subordinated debentures, in a single and undivided lot, secured by a floating and additional guarantee, with semi-annual maturities between October 1, 2012 and April 1, 2014. The funds raised through the placement will be exclusively used in the finance of real estate ventures focused only on the popular segment and that meet the eligibility criteria. In August 2009, the Company obtained approval for its sixth placement of non-convertible simple debentures in two series, which have general guarantee, maturing in two years and unit face value at the issuance date of R$ 10,000, totaling R$ 250,000. In December 2009, the Company obtained approval for its seventh placement of nonconvertible simple debentures in a single and undivided lot, sole series, secured by a floating and additional guarantee, in the total amount of R$ 600,000, maturing in five years. Under the Second and Third Programs of Gafisa, the Company placed 24,000 and 25,000 series debentures, respectively, corresponding to R$ 240,000 and R$ 250,000, with the below features. Under the First Program of Tenda, this subsidiary placed only one debenture, a sole series amounting to R$ 600,000, as shown below. Parent company Consolidated Program/placements Principal Annual Final maturity 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Second program / First placement CDI + 3.25% September 2011 (called away in September 2010) - - Third program / First placement 107.20% CDI May 2013 Sixth placement CDI + 1.5% August 2011 (1st series) and June 2014 (2nd series) Seventh placement TR + 8.25% December 2014 First placement (Tenda) TR + 8% April 2014 - - Current portion Non-current portion, principal Non-current portions mature as follows: Parent Company Consolidated Maturity 9/30/2010 6/30/2010 9/30/2010 6/30/2010 - - Page 49 The Company has restrictive debenture covenants which limit its ability to perform certain actions, such as the issuance of debt, and that could require the early redemption or refinancing of loans if the Company does not fulfill these. The first placement of the Second Program and the first placement of the Third Program have cross-restrictive covenants in which an event of default or early maturity of any debt above R$ 5 million and R$ 10 million, respectively, requires the Company to early amortize the first placement of the Second Program. On July 21, 2009, the Company renegotiated with the debenture holders the restrictive debenture covenants of the Second Program, and obtained the approval for taking out the covenant that limited the Companys net debt to R$ 1.0 billion and increasing the financial flexibility, changing the calculation of the ratio between net debt and shareholders equity. As a result of these changes, interest repaid by the Company increased to CDI + 2% to 3.25% per year. The amount payable related to the Second Program was fully settled in September 2010. The actual ratios and minimum and maximum amounts stipulated by these restrictive covenants, and at September 30, 2010 and June 30, 2010 are as follows 9/30/2010 6/30/2010 Third program  first placement Total debt, less SFH debt, less cash and cash equivalents cannot exceed 75% of shareholders equity 30% 21% Total accounts receivable plus inventory of finished units required to be 2.2 times over the net debt 5.3 times 6.5 times Seventh placement EBIT balance is under 1.3 times the net financial expense -6.6 times -6 times Total accounts receivable plus inventory of finished units required to be 2.0 times over or less than zero the net debt and debt of projects -59.4 times -17.1 times Total debt, less debt of projects, less cash and cash equivalents cannot exceed 75% of shareholders equity plus noncontrolling interests -4% -13% At September 30, 2010, the Company is in compliance with the aforementioned clauses and other non-restrictive clauses Expenses for placement of debentures and actual interest rates are as follows: Transaction Actual interest Transaction cost to be Issuance cost rate appropriated Fifth issuance 11.66% Sixth issuance Series 1: 12.60% Series 2: 10.88% Seventh issuance 11.00% Seventh issuance 9.79% Current portion Non current portion Page 50 12. Other accounts payable Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Obligation to venture partners (a) Credit assignments Acquisition of investments Other accounts payable Rescission disbursement payable and provisions - - Dividends obligation to venture - - FIDC obligations - - Warranty provision Provision for loss on investments - - Loan with third parties - - Current portion Non-current portion (a) In January 2008, the Company formed an unincorporated venture (SCP), the main objective of which is to hold interests in other real estate development companies. At September 30, 2010, the SCP received contributions of R$ 313,084 (represented by 13,084,000 Class A quotas held by the Company and 300,000,000 Class B quotas held by other venture partners). The SCP will preferably use these funds to acquire equity investments and increase the capital of its investees. As the decision to invest or not is made jointly by all quotaholders, the venture is treated as a variable interest entity and the Company deemed to be the primary beneficiary; at September 30, 2010, Obligations to venture partners amounting to R$ 300,000 mature on January 31, 2014. The SCP has a defined term which ends on January 31, 2014 at which time the Company is required to redeem the venture partner's interest. The venture partners receive a minimum dividend substantially equivalent to the variation in the Interbank Deposit Certificate (CDI) rate, at September 30, 2010, the amount accrued totaled R$ 5,071. The SCP's charter provides for the compliance with certain covenants by the Company, in its capacity as lead partner, which include the maintenance of minimum indices of net debt and receivables. At September 30, 2010, the SCP and the Company were in compliance with these clauses. Page 51 In April 2010, Alphaville Urbanismo S.A. (Company) paid in the capital of a Company, the main objective of which is the holding of interests in other companies, which shall have as main objective the development and carry out of real estate ventures. At September 30, 2010, the Company has subscribed capital and paid-in capital reserve amounting to R$161,720 (comprising 81,719,641 common shares held by the Company and 80,000,000 preferred shares held by other shareholders). As a result of this transaction, because of prudence and taking into consideration the rights to which the holders of preferred shares are entitled, such as payment of fixed dividends and redemption, at September 30, 2010, an Obligation to venture partners account is recognized at R$ 80,000, with final maturity on March 31, 2014. The preferred shares shall pay cumulative fixed dividends, practically equivalent to the variation of the General Market Prices Index (IGP-M) plus 7.25% p.a., taking into consideration that the amount provisioned at September 30, 2010, totaled R$ 6,374. The Companys Bylaws sets out that certain matters shall be submitted for the approval from preferred shareholders through vote, such as the rights conferred by such shares, increase or reduction in capital, allocation of profit, set up and use of any profit reserve, and disposal of assets. At September 30, 2010, the Company is in compliance with the above-described clauses. 13. Commitments and provision for contingencies The Company and its subsidiaries are party in lawsuits and administrative proceedings at several courts and government agencies that arise from the normal course of business, involving tax, labor, civil and other matters. Management, based on information provided by its legal counsel and analysis of the pending claims and, with respect to the labor claims, based on past experience regarding the amounts claimed, recognized a provision in an amount considered sufficient to cover the probable losses arising from claims in progress. In the quarter ended September 30, 2010, the changes in the provision for contingencies are summarized as follows: Page 52 Parent company Consolidated Balance at June 30, 2010 Additions Write-offs Balance at September 30, 2010 (-) Court-mandated escrow deposits Current portion Non-current portion Tax, labor and civil lawsuits: Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Civil lawsuits (a) Tax lawsuits (b) Labor claims (-) Court-mandated escrow deposits Net balance (a) At September 30, 2010, the provisions for contingent liability related to civil lawsuits include R$ 72,806 related to lawsuits in which the Company is included as successor in foreclosure actions, in which the original debtor is a former shareholder of Gafisa, Cimob Companhia Imobiliária (Cimob), among other companies of the group. The plaintiff alleges that the Company should be liable for the debts of Cimob. Some lawsuits, amounting to R$ 6,613, are backed by a guarantee insurance, in addition to a judicial deposit amounting to R$ 66,190, in connection with the blocking of Gafisas bank accounts; and there is also the blocking of Gafisas treasury to guarantee the foreclosure. The Company is filing appeals against these decisions, as it considers that the inclusion of Gafisa in the lawsuits is legally unreasonable; these appeals aim at releasing amounts and obtaining the recognition that it cannot be held liable for the debt of a company that does not have any relationship with Gafisa. The Company has even obtained favorable decisions in some similar cases, in which it was construed that Gafisa is not eligible to be held liable for the debts of Cimob. The final decision on the Companys appeal, however, cannot be predicted at present. (b) The subsidiary AUSA is a party in judicial lawsuits and administrative proceedings related to Excise Tax (IPI) and Value-added Tax on Sales and Services (ICMS) on two imports of aircraft in 2001 and 2005, respectively, under leasing agreements without purchase option. The likelihood of loss in the ICMS case is estimated by legal counsel as (i) probable in regard to the principal and interest, and (ii) remote in regard to the fine for noncompliance with ancillary obligations. The amount of the contingency estimated by legal counsel as a probable loss amounts to R$10,869 and is recorded in a provision in the financial information at September 30,2010. Page 53 At September 30, 2010, the Company is monitoring other lawsuits and risks, the likelihood of which, based on the position of legal counsel, is possible but not probable, totaling approximately R$195,993, calculated based on the estimated loss percentage, that may be incurred by Gafisa, taking into consideration the participation of third parties in the lawsuits for which management believes a provision for loss is not necessary. (b) Commitment to complete developments The Company is committed to deliver units to owners of land who exchange land for real estate units developed by the Company. The Company is also committed to complete units sold and to comply with the requirements of the building regulations and licenses approved by the proper authorities. As described in Note 4, at September 30, 2010, the Company has resources approved and recorded as restricted cash in guarantee of loans which will be released to the extent ventures progresses in the total amount of R$ 426,987 (parent company) and R$ 527,211 (consolidated) to meet these commitments. 14. Obligations for purchase of land and advances from clients Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Obligations for purchase of land Adjustment to present value Advances from clients Development and services Barter transactions Current portion Non-current portion The present value adjustment accreted to Real estate development operating costs for the quarter ended September 30, 2010 amount to R$(639) (parent company) and R$(941) (consolidated), according to the criteria described in Note 3(u). Page 54 The annual net rate, already taking into consideration the indexes of contracts of obligations for purchase of land, adopted by the Company and its subsidiary, fluctuated between 4.45% and 7.64% in the quarter ended September 30, 2010. 15. Shareholders equity 15.1. Capital At September 30, 2010, the Company's capital totaled R$ 2,729,187, represented by 431,509,499 nominative common shares without par value, 599,486 of which were held in treasury. In the period ended September 30, 2010, there was no movement in common shares held in treasury. Securities held in Treasury 09/30/2010 Symbol GFSA3 Class - Type Common R$ In thousands of R$ Acquisition date Amount Weighted average price % on outstanding shares Market value 20/11/2001 599,486 2.8880 0.14% 7,823 (*) Market value calculated based on the closing price at the trading session on September 30, 2010 at R$13.05. According to the Bylaws, the Companys capital may be increased without need of amending it, upon resolution of the Board of Directors, which shall set the conditions for issuance until the limit of 600,000,000 (six hundred million) common shares. On April 27, 2010, the distribution of minimum mandatory dividends for 2009 was approved in the amount of R$ 50,716. On May 27, 2010, the capital increase of R$ 20,283 with the issue of 9,797,792 shares was approved, arising from the merger of the shares of Shertis (Note 1). In the quarter ended September 30, 2010, the capital increases were approved in the amount of R$ 16,288, related to the stock option plan and the exercise of 2,161,255 common shares. The change in the number of shares outstanding is as follows: Common shares  in thousands June 30, 2010 Exercise of stock option September 30, 2010 15.2. Stock option plans (i) Gafisa A total of six stock option plans are offered by the Company. The first plan was launched in 2000 and is managed by a committee that periodically creates new stock option plans, determining their terms, which, among other things, (i) define the length of service that is required for employees to be eligible to the benefits of the plans, (ii) select the employees that will be entitled to participate, and (iii) establish the purchase prices of the preferred shares to be exercised under the plans. Page 55 To be eligible for the plans (plans from 2000 to 2002), participant employees are required to contribute 10% of the value of total benefited options on the date the option is granted and, additionally, for each of the following five years, 18% of the price of the grant per year. To be eligible for the 2006 and 2007 plans, employees are required to contribute at least 50% of the annual bonus received to exercise the options, under penalty of losing the right to exercise all options of subsequent lots. The stock option may be exercised in one to five years subsequent to the initial date of the work period established in each of the plans. The shares are usually available to employees over a period of ten years after their contribution. The Company records the cash receipt against a liability account to the extent the employees make advances for the purchase of the shares during the vesting period. There were no advanced payments in the year ended September 30, 2010. The Company may decide to issue new shares or transfer the treasury shares to the employees in accordance with the clauses established in the plans. The Company has the right of first refusal on shares issued under the plans in the event of dismissals and retirement. In such cases, the amounts advanced are returned to the employees, in certain circumstances, at amounts that correspond to the greater of the market value of the shares (as established in the rules of the plans) or the amount inflation-indexed (IGP-M) plus annual interest at 3%. In 2008, the Company issued a new stock option plan. In order to become eligible for the grant, employees are required to contribute from 25% to 80% of their annual net bonus to exercise the options within 30 days from the program date. On June 26, 2009, the Company issued a new stock option plan for granting 1,300,000 options. In addition, the exchange of the 2,740,000 options of the 2007 and 2008 plans for 1,900,000 options granted under this new stock option plan was approved. The assumptions adopted for recording the stock option plan for 2009 were the following: expected volatility of 40%, expected share dividends of 1.91%, and risk-free interest rate at 8.99%. From July 1, 2009, the Companys management opted for using the Binomial and Monte Carlo models for pricing the options granted in replacement for the Black-Scholes model, because on its understanding these models are capable of including and calculating with a wider range of variables and assumptions comprising the plans of the Company. The effect of this model replacement was brought about prospectively on July 1, 2009, with the recording of income amounting to R$ 4,949 for the period ended September 30, 2010. Page 56 On December 17, 2009, the Company issued a new stock option plan for granting 140,000 options. In addition, the exchange of the 512,280 options of the 2007 plan was approved for 402,500 options granted under this new stock option plan. The changes in the number of stock options and corresponding weighted average exercise prices are as follows: 9/30/2010 6/30/2010 Number of options (*) Weighted average exercise price (*) Number of options (*) Weighted average exercise price (*) Options outstanding at the beginning of the period Options granted - - Options exercised Options expired - - Options cancelled Options outstanding at the end of the period Options exercisable at the end of the period The analysis of prices is as follows, taking into consideration the split of shares on February 22, 2010: Reais 09/30/2010 06/30/2010 Exercise price per option at the end of the period 4.57-22.79 4.41-22.64 Weighted average exercise price at the option grant date Weighted average market price per share at the grant date Market price per share at the end of the period The options granted will confer their holders the right to subscribe the Company's shares, after completing one to five years of employment with the Company (strict conditions on exercise of options), and will expire after ten years from the grant date. At September 30, 2010, the dilution percentage is 0.27%, corresponding to earnings per share after dilution amounting to R$ 0.2699 (R$ 0.2706 before dilution) (June 30, 2010, dilution at 0.06%). In the period ended September 30, 2010, the Company recognized the amounts of R$5,424 (parent company), and R$8,842 (consolidated), in operating expenses. The amounts recognized in the parent company represent the realization of the capital reserve in shareholders equity. Page 57 (ii) Tenda Tenda has a total of three stock option plans, the first two were approved in June 2008, and the other one in April 2009. These plans, limited to the maximum of 5% of total capital shares and approved by the Board of Directors, stipulate the general terms, which, among other things, (i) define the length of service that is required for employees to be eligible to the benefits of the plans, (ii) select the employees that will be entitled to participate, and (iii) establish the purchase prices of the preferred shares to be exercised under the plans. In the option granted in 2008, when exercising the option the base price will be adjusted according to the market value of shares, based on the average price in the 20 trading sessions prior to the commencement of each annual exercise period. The exercise price is adjusted according to a fixed table of values, according to the share value in the market, at the time of the two exercise periods for each annual lot. In the options granted in 2009, the vesting price is adjusted by the IGP-M variation, plus interests at 3%. The stock option may be exercised by beneficiaries, who shall partially use their annual bonuses, as awarded, in up to 10 years subsequent to the initial date of the work period established in each of the plans. The shares are usually available to employees over a period of two to five years after their contribution. In the period ended September 30, 2010, Tenda recorded stock option plan expenses amounting to R$2,865. In view of the merger by Gafisa of the total outstanding shares issued by Tenda (Note 8), the stock option plans of Tenda were transferred to the parent company Gafisa, responsible for share issue. At September 30, 2010, the amount of R$11,035, related to the reserve for granting options of Tenda is recognized in the heading Current Accounts related to Real Estate Ventures and in the shareholders equity of Gafisa. (iii) AUSA The subsidiary AUSA has three stock option plans, the first launched in 2007. The stock option plan of AUSA was approved on June 26, 2007 at the Annual Shareholders' Meeting and at the Board of Directors Meeting held on the same date. On June 1, 2010, two new stock option plans were issued by the Company for granting of a total of 738 options. The assumptions adopted in the recognition of the stock option plan for 2009 were the following: expected volatility of 40% and risk-free interest rate at 9.39% The changes in the number of stock options and their corresponding weighted average exercise prices for the year are as follows: Page 58 09/30/2010 06/30/2010 Number of options Weighted average exercise price  Reais Number of options Weighted average exercise price  Reais Options outstanding at the beginning of the period Options granted - - Options exercised - Options cancelled - Options outstanding at the end of the period At September 30, 2010, 1,024 options were exercisable. The exercise prices per option on September 30, 2010 were from R$9,673.41 to R$10,732.80. At September 30, 2010, the dilution percentage is 0.0003%, corresponding to earnings per share after dilution amounting to R$ 0.183409 (R$0.183410 before dilution) (June 30, 2010, dilution at 0.0003%). The market value of each option granted was estimated at the grant date using the Binomial option pricing model. 16. Deferred taxes Deferred taxes are recorded to reflect the future tax effects attributable to temporary differences between the tax bases of assets and liabilities and their respective carrying amounts. According to CVM Instruction No. 371, of June 27, 2002, the Company, based on a technical study, approved by Management, on the estimate of future taxable income, recognized tax credits on income tax and social contribution loss carryforwards for prior years, which do not have maturity and can be offset up to 30% of annual taxable income. The carrying amount of deferred tax asset is periodically reviewed, whereas projects are reviewed annually; in case there are significant factors that may change such projection, these are reviewed over the year by the Company. Deferred taxes result from the following: Page 59 Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Assets Temporary differences - Lalur Income tax and social contribution loss carryforwards Tax credits from downstream Temporary differences - CPC Liabilities Negative goodwill Temporary differences - CPC Differences between income taxed on cash basis and recorded on The Company calculates its taxes based on the recognition of results proportionally to the receipt of the contracted sales, in accordance with the tax rules determined by the Federal Revenue Service (SRF) Instruction No. 84/79, which differs from the calculation of the accounting revenues based on the costs incurred versus total estimated cost. The tax basis will crystallize over an average period of four years as cash inflows arise and the corresponding projects are completed. Other than for Tenda, Gafisa has not recorded a deferred income tax asset on the tax losses and social contribution tax loss carryforwards of its subsidiaries which adopt the taxable income regime and do not have a history of taxable income for the past three years. The projections of future taxable income consider estimates that are related, among other things, to the Company's performance and the behavior of the market in which it operates, as well as certain economic factors. Actual results could differ from these estimates. Management considers that deferred tax assets arising from temporary differences will be realized at the extent the contingencies and events are settled. Based on estimated future taxable income of Gafisa, the expected recovery profile of the income tax and social contribution loss carryforwards of the parent company and Tenda is: Parent company Consolidated - Other - Total Page 60 The reconciliation of the statutory to effective tax rate for the periods ended September 30, 2010 and 2009: Consolidated 9/30/2010 9/30/2009 Income before taxes on income and profit sharing Income tax calculated at the standard rate - 34% Net effect of subsidiaries taxed on presumed profit regime Amortization of negative goodwill - Tax losses (negative tax basis used) Stock option plan Other permanent differences (a) Adherence to the Crisis Tax Recovery Program (Crisis Refis) Pursuant to Law No. 11,941/2009 of May 27, 2009 and the Provisional Measure No. 470/2009 of October 13, 2009, the Company and its subsidiaries submitted the Request for Special Installment Payment - REFIS IV to the Federal Revenue Service, with the migration of the debt balance of the Extraordinary Installment Payment of the Ministry of Finance (PAEX) and inclusion of the lawsuits ended against the Federal Revenue Service amounting to R$ 25,120. Such Law and Provisional Measure establish a reduction in fine, interest, legal charges and payment with tax loss. The Company opted for the cash payment of tax debts amounting to R$ 17,304, and the consolidated gain with the adherence to Refis amounted to R$ 3,999. The total portion payable in installment amounted to R$ 6,818, divided into 180 monthly installments, the minimum installment starting from September 2009 until the consolidation of the debt plus interest corresponding to the monthly variation of SELIC. The Company is required to make regular tax and contribution payments, in installments and in cash, as basic condition for maintaining the installment payment and its conditions. At September 30, 2010, Company is in compliance with the payments. 17. Financial instruments The Company and its subsidiaries participate in operations involving financial instruments. Management of these instruments is made through operational strategies and internal controls aimed at liquidity, return and safety. The use of financial instruments with objective of hedge is made through a periodical analysis of exposure to the risk that the management intends to cover (exchange, interest rate, etc) which is approved by the Board of Directors for authorization and performance of the proposed strategy. The policy on control consists of permanently following up the contracted conditions in relation to the conditions prevailing in the market. The Company and its subsidiaries do not invest for speculation in derivatives or any other risky assets. The result from these operations is consistent with the policies and strategies devised by the Companys management. Page 61 The Companys and its subsidiaries operations are subject to the risk factors described below: (a) Risk considerations (i) Credit risk The Company and its subsidiaries restrict their exposure to credit risks associated with cash and cash equivalents, investing in financial institutions considered highly rated and in short-term securities. With regards to accounts receivable, the Company restricts its exposure to credit risks through sales to a broad base of clients and ongoing credit analysis. Additionally, there is no history of losses due to the existence of liens for the recovery of its products in the cases of default during the construction period. Other than for Tenda, the Company management did not deem necessary the recognition of a provision to cover losses for the recovery of receivables related to delivered real estate units at September 30, 2010. There was no significant concentration of credit risks related to clients for this period. (ii) Derivative financial instruments The Company adopts the policy of participating in operations involving derivative financial instruments with the objective of mitigating or eliminating currency risks, as described below. In the period ended September 30, 2009 the Company had derivative financial instruments, settled in that same year, with the objective of hedging against fluctuations in foreign exchange rates. (iii) Interest rate risk It arises from the possibility that the Company and its subsidiaries earn gains or incur losses because of fluctuations in the interest rates of its financial assets and liabilities. Aiming at mitigating this kind of risk, the Company and its subsidiaries seek to diversify funding in terms of fixed and floating rates. The interest rates on loans, financing and debentures are disclosed in Notes 10 and 11. The interest rates contracted on financial investments are disclosed in Note 4. Accounts receivable from real estate units delivered, as disclosed in Note 5, are subject to annual interest rate of 12%, appropriated on pro rata basis. (iv) Capital structure risk (or financial risk) It arises from the choice between own (capital contribution and retained earnings) and third-party capital that the Company and its subsidiaries make to finance their operations. In order to mitigate liquidity risks and optimize the weighted average cost of capital, the Company and its subsidiaries permanently monitor the levels of indebtedness according to the market standards and the fulfillment of indices (covenants) provided for in loan, finance and debenture contracts. Page 62 (b) Valuation of financial instruments The main financial instruments receivable and payable are described below, as well as the criteria for their valuation: (i) Cash and cash equivalents The market value of these assets does not differ significantly from the amounts presented on the quarterly information (Note 4). The contracted rates reflect usual market conditions. Investment funds in which the Company has an exclusive interest make transactions with derivatives, among others. As mentioned in Note 4, the amount accounted for investment funds is recorded at market value at September 30, 2010. (ii) Loans, financing and debentures Loans and financing are recorded based on the contractual interest rates of each operation as amortized cost. Interest rate estimates for contracting operations with similar terms and amounts are used for the determination of market value. The terms and conditions of loans, financing and debentures obtained are presented in Notes 10 and 11. The fair value of the other loans and financing, recorded based on the contractual interest of each operation, does not significantly differ from the amounts presented in the quarterly information. (c) Sensitivity analysis The chart below shows the sensitivity analysis of financial instruments describing the risks that may incur material losses to the Company, considering the most probable scenario (scenario I), according to the assessment made by the Company. In addition, two other scenarios are described as provided for by CVM, through Instruction No. 475/08, in order to show a deterioration of 25% and 50% in the risk variable considered, respectively (scenarios II and III). At September 30 and June 30, 2010, the Company has the following financial instruments: a) Financial investments, loans and financing, and debentures linked to the Interbank Deposit Certificate (CDI) b) Loans and financing and debentures linked to the Referential Rate (TR) c) Receivables from clients and properties for sale, linked to the National Civil Construction Index (INCC) The scenarios considered were as follows: Scenario I: Probable  management considered a 50% increase in the variables used for pricing Page 63 Scenario II: Possible  25% increase/decrease in the risk variables used for pricing Scenario III: Remote  50% decrease in the risk variables used for pricing The chart below shows the sensitivity analysis of financial instruments describing the risks that may incur material losses to the Company, considering the most probable scenario (scenario I), according to the assessment made by the Management. In addition, two other scenarios are described as provided for by CVM, through Instruction No. 475/08, in order to show a deterioration of 25% and 50% in the risk variable considered, respectively (scenarios II and III). At September 30, 2010: Scenario I II III Instrument Risk Expected Drop High Drop Financial investments High/Drop of CDI Loans and financing High/Drop of CDI Debentures High/Drop of CDI Net effect of CDI variation Loans and financing High/Drop of TR Debentures High/Drop of TR Net effect of TR variation Clients High/Drop of INCC Inventory High/Drop of INCC Net effect of INCC variation At June 30, 2010: Scenario I II III Instrument Risk Expected Drop High Drop Financial investments High/Drop of CDI 67,647 33,824 Loans and financing High/Drop of CDI 16,189 32,379 Debentures High/Drop of CDI 14,785 29,571 Net effect of CDI variation 5,697 2,849 Loans and financing High/Drop of TR 809 1,618 Debentures High/Drop of TR 2,140 4,281 Net effect of TR variation 2,949 5,898 Clients High/Drop of INCC 76,223 38,111 Inventory High/Drop of INCC 44,629 22,315 Net effect of INCC variation 120,852 60,426 Page 64 18. Related parties 18.1. Transaction with related parties  Current Account operations Current account Parent company Consolidated Condominium and consortia 9/30/2010 6/30/2010 9/30/2010 6/30/2010 A116 Alpha 4 A146 Consórcio Ezetec & Gafisa A166 Consórcio Ezetec Gafisa A175 Cond Constr Empr Pinheiros A195 Condomínio Parque da Tijuca A205 Condomínio em Const. Barra First Class A226 Civilcorp A255 Condomínio do Ed Barra Premium A266 Consórcio Gafisa Rizzo A286 Evolucao Chacara das Flores 9 9 9 9 A315 Condomínio Passo da Patria II A395 Cond Constr Palazzo Farnese A436 Alpha 3 A475 Condomínio Iguatemi 3 3 3 3 A486 Consórcio Quintas Nova Cidade 36 36 36 36 A506 Consórcio Ponta Negra A536 Consórcio SISPAR & Gafisa A575 Cd. Advanced Ofs Gafisa-Metro A606 Condomínio ACQUA A616 Cond.Constr.Living A666 Consórcio Bem Viver A795 Cond.Urbaniz.Lot Quintas Rio A815 Cond.Constr. Homem de Melo 81 81 81 81 A946 Consórcio OAS Gafisa - Garden B075 Cond. de const. La Traviata B125 Cond. Em Constr LACEDEMONIA 57 29 57 29 B226 Evolucao New Place B236 Consórcio Gafisa Algo B256 Columbia Outeiro dos Nobres B336 Evolucao - Reserva do Bosque 14 14 14 14 B346 Evolucao Reserva do Parque 47 38 47 38 B496 Consórcio Gafisa&Bricks B525 Cond.Constr. Fernando Torres B625 Cond de Const Sunrise Reside B746 Evolucao Ventos do Leste B796 Consórcio Quatro Estações B905 Cond em Const Sampaio Viana B945 Cond. Constr Monte Alegre B965 Cond. Constr.Afonso de Freitas B986 Consórcio New Point C136 Evolução - Campo Grande C175 Condomínio do Ed Oontal Beach C296 Consórcio OAS Gafisa - Garden C565 Cond Constr Infra Panamby C575 Condomínio Strelitzia C585 Cond Constr Anthuriun C595 Condomínio Hibiscus C605 Cond em Constr Splendor C615 Condomínio Palazzo C625 Cond Constr Doble View C635 Panamby - Torre K1 C645 Condomínio Cypris C655 Cond em Constr Doppio Spazio C706 Consórcio Res. Sta Cecília D076 Consórcio Planc e Gafisa 14 D096 Consórcio Gafisa&Rizzo (susp) D116 Consórcio Gafisa OAS - Abaeté D535 Cond do Clube Quintas do Rio 1 1 1 1 D886 Cons OAS-Gafisa Horto Panamby D896 Consórcio OAS e Gafisa  Horto Panamby E116 Consórcio Ponta Negra  Ed Marseille E126 Consórcio Ponta Negra  Ed Nice E166 Manhattan Square E336 Cons. Eztec Gafisa Pedro Luis E346 Consórcio Planc Boa Esperança E736 Consórcio OAS e Gafisa  Tribeca E746 Consórcio OAS e Gafisa  Soho E946 Consórcio Gafisa F178 Consórcio Ventos do Leste S016 Bairro Novo Cotia S026 Bairro Novo Camaçari Current account Parent company Consolidated Condominium and consortia 9/30/2010 6/30/2010 9/30/2010 6/30/2010 GAF - GAFISA + MERGED COMPANIES Vida Participação  Construtora Tenda - - Gafisa SPE 10 SA Gafisa Vendas I.Imob Ltda E910 Projeto Alga SPEs 9/30/2010 6/30/2010 9/30/2010 6/30/2010 Alphaville Urbanismo - - Construtora Tenda Bairro Novo Emp Imob S.A. - Cipesa Empreendimentos Imobil. A010 The House 84 84 - - A020 GAFISA SPE 46 EMPREEND IMOBILI - A070 GAFISA SPE 40 EMPR.IMOB LTDA 57 A180 VISTTA IBIRAPUERA A290 Blue II Plan. Prom e Venda Lt - - A300 SAÍ AMARELA S/A - - A320 GAFISA SPE-49 EMPRE.IMOB.LTDA - A340 London Green 9 9 9 9 A350 GAFISA SPE-35 LTDA - 1 A410 GAFISA SPE 38 EMPR IMOB LTDA - - A420 LT INCORPORADORA SPE LTDA. - - A490 RES. DAS PALMEIRAS INC. SPE LT A580 GAFISA SPE 41 EMPR.IMOB.LTDA. - A630 Dolce VitaBella Vita SPE SA 67 A640 SAIRA VERDE EMPREEND.IMOBIL.LT - A680 GAFISA SPE 22 LTDA - - A720 CSF Prímula - - - A730 GAFISA SPE 39 EMPR.IMOBIL LTDA - A750 CSF SANTTORINO A800 DV SPE SA - - A870 GAFISA SPE 48 EMPREEND IMOBILI 5 - A990 GAFISA SPE-53 EMPRE.IMOB.LTDA 20 - B040 Jardim II Planej.Prom.Vda.Ltda - - B210 GAFISA SPE 37 EMPREEND.IMOBIL. B270 GAFISA SPE-51 EMPRE.IMOB.LTDA - - B430 GAFISA SPE 36 EMPR IMOB LTDA - - B440 GAFISA SPE 47 EMPREEND IMOBILI 65 79 - B590 SUNPLACE SPE LTDA - B600 SUNPLAZA PERSONAL OFFICE - - B630 Sunshine SPE Ltda. B640 GAFISA SPE 30 LTDA - - B760 Gafisa SPE-50 Empr. Imob. Ltda - B800 TINER CAMPO BELO I EMPR.IMOBIL - - B830 GAFISA SPE-33 LTDA - - B950 COND.AFONSO DE FREITAS - - C010 Jardim I Planej.Prom.Vda. Ltda - C040 PAULISTA CORPORATE 50 50 50 50 C070 VERDES PRAÇAS INC.IMOB SPE LT - C080 OLIMPIC CONDOMINIUM RESORT - C100 GAFISA SPE 42 EMPR.IMOB.LTDA. - - C150 PENÍNSULA I SPE SA C160 PENÍNSULA 2 SPE SA 567 - C180 Blue I SPE Ltda. - C220 Blue II Plan Prom e Venda Lt - - C230 Blue II Plan Prom e Venda Lt - - C250 GRAND VALLEY C370 OLIMPIC CHAC. SANTO ANTONIO 81 81 81 81 C400 FELICITA 5 5 5 5 C410 Gafisa SPE-55 Empr. Imob. Ltda 67 67 C440 Gafisa SPE 32 42 - C460 CYRELA GAFISA SPE LTDA - - - C480 Alto da Barra de São Miguel - - C490 Unigafisa Part SCP - - C510 PQ BARUERI COND - FASE 1 4 6 - - C540 Villagio Panamby Trust SA C550 DIODON PARTICIPAÇÕES LTDA. - - C680 DIODON PARTICIPAÇÕES LTDA. - - C800 GAFISA SPE 44 EMPREEND IMOBILI C850 Sitio Jatiuca Emp. Imob. S - C860 Spazio Natura Emp. Imob. Ltd - - C870 SOLARES DA VILA MARIA 7 7 - 7 D080 O Bosque Empreend. Imob. Ltda D100 GAFISA SPE 65 EMPREEND IMOB LTD D280 Cara de Cão - - - D340 Laguna Di Mare  fase 2 - D590 GAFISA SPE-72 - D620 Gafisa SPE-52 E. Imob. Ltda - - D630 GPARK ÁRVORES - FASE 1 - - - D730 Gafisa SPE-32 Ltda - D940 Terreno Ribeirão / Curupira - - - E080 TERRENO QD C-13 LOTE CENTRAL E210 UNIDADE AVULSA HOLLIDAY SALVA - - E240 Edif Nice - - E350 Gafisa SPE-71 13 50 E360 Zildete - - - E380 Clube Baiano de Tênis - E410 Gafisa SPE-73 2 2 - E440 MADUREIRA - SOARES CALDEIRA - - - E550 Gafisa SPE 69 Empreendimertos - E560 GAFISA SPE 43 EMPR.IMOB.LTDA. 5 5 - - E600 SPE Franere GAF 04 - - - E770 Gafisa SPE-74 Emp Imob Ltda - - E780 GAFISA SPE 59 EMPREEND IMOB LTDA 3 3 - 3 E880 PROJETO VILLA-LOBOS - - - E970 Gafisa SPE 68 Empreendimertos 23 23 - 22 E980 Gafisa SPE-76 Emp Imob Ltda 22 22 32 22 E990 Gafisa SPE-77 Emp Imob Ltda 47 - - F100 Gafisa SPE-78 Emp Imob Ltda - F110 Gafisa SPE-79 Emp Imob Ltda 24 24 - - F120 Gafisa SPE 70 Empreendimertos 5 - 5 F130 GAFISA SPE 61 EMPREENDIMENTO I - - F140 SOC.EM CTA.DE PARTICIP. GAFISA - - F260 Gafisa SPE-75 Emp Imob Ltda - - F270 Gafisa SPE-80 Emp Imob Ltda 7 7 - - F520 Gafisa SPE-85 Emp Imob Ltda 78 - - F590 Gafisa SPE-81 Emp Imob Ltda - - F600 Gafisa SPE-82 Emp Imob Ltda 1 1 1 1 F610 Gafisa SPE-83 Emp Imob Ltda - F620 Gafisa SPE-87 Emp Imob Ltda - - F630 Gafisa SPE-88 Emp Imob Ltda - - F640 Gafisa SPE-89 Emp Imob Ltda - - F650 Gafisa SPE-90 Emp Imob Ltda - F660 Gafisa SPE-84 Emp Imob Ltda - F910 Gafisa SPE-91 Emp Imob Ltda - F920 Angelo Agostini - - F940 Gafisa SPE-102 Emp Imob Ltda - - F950 SPE Franere Gafisa 06 66 - - F970 Gafisa SPE-92 Emp Imob Ltda - - F980 Gafisa SPE-93 Emp Imob Ltda - - F990 Gafisa SPE-94 Emp Imob Ltda - - G010 Gafisa SPE-95 Emp Imob Ltda - - G020 Gafisa SPE-96 Emp Imob Ltda - - G030 Gafisa SPE-97 Emp Imob Ltda - - G040 Gafisa SPE-98 Emp Imob Ltda - - G050 Gafisa SPE-99 Emp Imob Ltda - - G060 Gafisa SPE-103 Emp Imob Ltda - - G150 SITIO JATIUCA SPE LTDA - - G160 DEPUT JOSE LAJES EMP IMOB 37 36 37 36 G170 ALTA VISTTA 36 36 G220 OAS CITY PARK BROTAS EMP. G250 RESERVA SPAZIO NATURA 3 3 3 3 G260 CITY PARK ACUPE EMP. IMOB. G270 Gafisa SPE-106 Emp Imob Ltda - G280 Gafisa SPE-107 Emp Imob Ltda 16 - - G300 Gafisa SPE-109 Emp Imob Ltda - - G310 Gafisa SPE-110 Emp Imob Ltda - - G320 Gafisa SPE-112 Emp Imob Ltda 34 - G420 OFFICE LIFE 62 62 G430 API SPE 29  Plan. E Desenv. - - G490 ESPACIO LAGUNA 504 - G500 CITY PARK EXCLUSIVE - - - G670 Jardins da Barra Desenv. Imob. 28 - 28 - G910 Apoena  SPE Emp. Imob. - - L130 Gafisa SPE-77 Emp - - N030 MARIO COVAS SPE EMPREENDIMENTO 40 40 40 40 N040 IMBUI I SPE EMPREENDIMENTO IMO 1 1 - 1 N090 ACEDIO SPE EMPREEND IMOB LTDA 1 1 - 1 N120 MARIA INES SPE EMPREEND IMOB. 1 1 - 1 N230 GAFISA SPE 64 EMPREENDIMENTO I 1 1 - 1 N250 FIT Jd Botanico SPE Emp. 1 1 - 1 X100 CIPESA EMPREENDIMENTOS IMOBILI 12 12 - 12 Thirty partys works A053 Camargo Corrêa Des.Imob SA A103 Genesis Desenvol Imob S/A A213 Empr. Icorp. Boulevard SPE LT 46 46 46 46 A833 Klabin Segall S.A. A843 Edge Incorp.e Part.LTDA A853 Multiplan Plan. Particip. e Ad A973 Ypuã Empreendimentos Imob 4 4 4 4 A983 Holiday Inn São Jose B023 IURD Jundiaí 40 40 40 40 B053 Cond.Constr. Jd Des Tuiliere B103 Rossi AEM Incorporação Ltda 3 3 3 3 B113 Magna Vita 48 48 48 48 B293 Patrimônio Constr.e Empr.Ltda B323 Camargo Corrêa Des.Imob SA B353 Cond Park Village B363 Boulevard Jardins Empr Incorp B383 Rezende Imóveis e Construções B393 São José Constr e Com Ltda B403 Condomínio Civil Eldorado B423 Tati Construtora Incorp Ltda B693 Columbia Engenharia Ltda B753 Civilcorp Incorporações Ltda 8 8 8 8 B773 Waldomiro Zarzur Eng. Const.Lt B783 Rossi Residencial S/A B863 RDV 11 SPE LTDA. B813 Tangua Patrimonial Ltda B913 Jorges Imóveis e Administrações - 1 - 1 C273 Camargo Corrêa Des.Imob SA C283 Camargo Corrêa Des.Imob SA C433 Patrimônio Const Empreend Ltda D963 Alta Vistta Maceio (Controle) 1 1 1 1 D973 Forest Ville (OAS) D983 Garden Ville (OAS) E093 JTR - Jatiuca Trade Residence E103 Acquarelle (Controle) E133 Riv Ponta Negra - Ed Nice E313 Palm Ville (OAS) E323 Art Ville (OAS) E503 OSCAR FREIRE OPEN VIEW E513 OPEN VIEW GALENO DE ALMEIDA F323 Conj Comercial New Age F833 Carlyle RB2 AS F873 Partifib P. I. Fiorata Lt 29 29 29 29 Other Grand total (a) ) Page 65 (a) The nature of related party operations is described in Note 7 (a). 18.2. Endorsements, guaranties and sureties The financial transactions of the wholly-owned subsidiaries or special purpose entities of the Company have the endorsement or surety in proportion to the interest of the Company in the capital stock of such companies, except for certain specific cases in which the Company provide guaranties for its partners. 19. Profit sharing The Company has a profit sharing plan that entitles its employees and those of its subsidiaries to participate in the distribution of profits of the Company that is tied to a stock option plan, the payment of dividends to shareholders and the achievement of specific targets, established and agreed-upon at the beginning of each year. At September 30, 2010, the Company recorded a provision for profit sharing amounting to R$ 8,893 in the parent company balance and R$ 19,118 in consolidated balance under the heading General and Administrative Expenses. 20. Management compensation The amounts recorded in the heading General and Administrative Expenses referring to the compensation of the Companys key management personnel are as follows: 9/30/2010 Fees of Board of Directors members Fees of Executive Board members Fees of Fiscal Council In addition, see below the comments on each of the following categories in relation to the Management compensation, in accordance with item 17 of CPC No. 05(R1), Page 66 Short-term employee and key management personnel benefits See Note 19 Post-employment benefits Not applicable Other long-term benefits Not applicable Termination benefits Not applicable Share-based payment See Note 15 The annual aggregate amount to be distributed among the Companys key management personnel for 2010 as fixed and variable compensation is R$ 9,782 according to the Annual Shareholders Meeting held on October 14, 2010. 21. Insurance Gafisa S.A. and its subsidiaries maintain insurance policies against engineering risk, barter guarantee, guarantee for the completion of the work and civil liability related to unintentional personal damages caused to third parties and material damages to tangible assets, as well as against fire hazards, lightning strikes, electrical damages, natural disasters and gas explosion. The contracted coverage is considered sufficient by management to cover possible risks involving its assets and/or responsibilities. In view of their nature, the risk assumptions made are not included in the scope of the review of quarterly information. Accordingly, they were not reviewed by our independent public accountants. The chart below shows coverage by insurance policy and respective amounts at September 30, 2010: Insurance type Coverage in thousands of R$ Engineering risks and completion guarantee 2,783,853 All risks insurance 240,000 Directors & Officers liability insurance 115,000 3,138,853 22. Segment information Starting in 2007, following the respective acquisition, formation and merger of AUSA, FIT Residencial, Bairro Novo and Tenda, the Company's Management assesses segment information on the basis of different business segments and economic data rather than based on the geographic regions of its operations. The segments in which the Company operates are the following: Gafisa for ventures targeted at high and medium income; Alphaville for platted lots; and Tenda for ventures targeted at low income. Page 67 The Company's chief executive officer, who is responsible for allocating resources among the businesses and monitoring their progresses, uses economic present value data, which is derived from a combination of historical and forecasted operating results. The Company provides below a measure of historical profit or loss, selected segment assets and other related information for each reporting segment. This information is gathered internally in the Company and used by management to develop economic present value estimates, provided to the chief executive officer for making operating decisions, including the allocation of resources among segments. The information is derived from the statutory accounting records which are maintained in accordance with the accounting practices adopted in Brazil. The reporting segments do not separate operating expenses, total assets and depreciation. No revenues from an individual client represented more than 10% of net sales and/or services. 09/30/2010 Gafisa S.A. TENDA AUSA Total Net operating revenue Operating cost Gross profit Gross margin - % 26.2% 28.9% 44.4% 28.9% Receivables from clients (current and long term) Properties for sale Other assets Total assets 09/30/2009 Gafisa S.A. TENDA AUSA Total Net operating revenue Operating cost Gross profit Gross margin - % 25.4% 31.7% 34.5% 28.3% Receivables from clients (current and long term) Properties for sale Other assets Total assets (i) Includes all subsidiaries, except Tenda and Alphaville Urbanismo S.A. Page 68 23. Subsequent events (a) Acquisition of the debenture of the sixth placement On October 22, 2010, the Company called away the first series of the sixth placement of simple debentures. The acquisition of the first series debentures was made upon the payment of R$162,858, taking into consideration that such payment amount was determined based on the unit face value of debentures plus the interest payable, calculated on pro rata basis, plus premium, pursuant to Clause 4.12.5 of its Indenture. The first series debentures will be cancelled by the Company. (b) Debenture  Eighth Placement In November 2010, Gafisa started to carry out the eighth placement of non-convertible simple debentures, unsecured, in the amount of R$ 300,000,000.00, in two series, the first maturing on October 15, 2015, and the second on October 15, 2016. The funds raised will be used for paying and getting an extension for the debts of the Company. The interest of the first series will be equivalent to the CDI rate variation plus 1.95% p.a., whereas that of the second series will be a fixed rate at 7.96% p.a. plus inflation-indexation adjustments based on the IPCA. Gafisa has restrictive debenture covenants which limit its ability to perform certain actions, such as the issue of a debt, and that could require the early redemption or refinancing of loans if the Company does not fulfill these. *** Page 69 07.01  COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER SEE 12.01 - COMMENT ON THE CONSOLIDATED PERFORMANCE IN THE QUARTER. Page 70 12.01  COMMENT ON THE CONSOLIDATEDPERFORMANCE IN THE QUARTER Gafisa Reports Results for Third Quarter 2010 Launches grew to R$1.2 billion in the quarter and R$2.9 billion in the 9M10, 140% and 127% higher, respectively, than the same periods of 2009 Adjusted EBITDA grew to R$197 million on Adjusted EBITDA Margin of 20.6% Net Income increased 83% to R$117 million versus 3Q09. Net margin was 12.2% IR Contact Luiz Mauricio Garcia Rodrigo Pereira Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 3Q10 Earnings Results Conference Call Wednesday, November 17, 2010 > In English 09:00 AM US EST 12:00 PM Brasilia Time Phones: +1 (877) 317-6776 (US only) +1 (412) 317-6776 (Other countries) Code: Gafisa > In Portuguese 07:00 AM US EST 10:00 AM Brasilia Time Phone: +55 (11) 2188-0155 Code: Gafisa Shares GFSA3  Bovespa GFA  NYSE Total Outstanding Shares: Average daily trading volume (90 days
